


Execution Copy
Published CUSIP Number: [______]


AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of February 5, 2013
among
HERITAGE-CRYSTAL CLEAN, LLC,
as the Borrower,
BANK OF AMERICA, N.A.,
as the Administrative Agent,
Swing Line Lender,
and L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO,
with
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as the Sole Lead Arranger and Sole Book Runner
(continued)








--------------------------------------------------------------------------------




Table of Contents




ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1

1.01.
Defined Terms    2

1.02.
Other Interpretive Provisions    30

1.03.
Accounting Terms    31

1.04.
Rounding    31

1.05.
Times of Day    32

1.06.
Letter of Credit Amounts    32

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
32

2.01.
The Loans.    32

2.02.
Borrowings, Conversions and Continuations of Loans.    32

2.03.
Letters of Credit    34

2.04.
Swing Line Loans    44

2.05.
Prepayments    47

2.06.
Termination or Reduction of the Aggregate Commitments    48

2.07.
Repayment of Loans    49

2.08.
Interest    49

2.09.
Fees    50

2.10.
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.    51

2.11.
Evidence of Debt    51

2.12.
Payments Generally; the Administrative Agent's Clawback    52

2.13.
Sharing of Payments    54

2.14.
Accordion Advances.    55

2.15.
Cash Collateral.    58

2.16.
Defaulting Lenders.    59

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
62

3.01.
Taxes    62

3.02.
Illegality    67

3.03.
Inability to Determine Rates    67

3.04.
Increased Costs; Reserves on LIBOR Rate Loans    68

3.05.
Compensation for Losses    69

3.06.
Mitigation Obligations; Replacement of Lenders.    70

3.07.
Survival    70

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
71

4.01.
Conditions of Initial Credit Extension    71

4.02.
Conditions to all Credit Extensions    73

ARTICLE V. REPRESENTATIONS AND WARRANTIES
74

5.01.
Existence, Qualification and Power; Compliance with Laws    74

5.02.
Authorization; No Contravention    74

5.03.
Governmental Authorization; Other Consents    75

5.04.
Binding Effect    75

5.05.
Financial Statements; No Material Adverse Effect    75

5.06.
Litigation    76

5.07.
No Default    76

5.08.
Ownership of Property; Liens    76

5.09.
Environmental Compliance    76

5.10.
Insurance    77





--------------------------------------------------------------------------------




5.11.
Taxes    78

5.12.
ERISA Compliance    78

5.13.
Subsidiaries    79

5.14.
Margin Regulations; Investment Company Act; Public Utility Holding Company
Act    79

5.15.
Disclosure    79

5.16.
Compliance with Laws    80

5.17.
Intellectual Property; Licenses, Etc    80

5.18.
Rights in Collateral; Priority of Liens    80

5.19.
Permits and Licenses    80

5.20.
Certain Transactions    80

5.21.
Taxpayer Identification Number    81

5.22.
Solvency    81

5.23.
Labor Matters    81

5.24.
OFAC    81

5.25.
True Copies of Charter Documents.    81

5.26.
Subordinated Debt    81

ARTICLE VI. AFFIRMATIVE COVENANTS
81

6.01.
Financial Statements    81

6.02.
Certificates; Other Information    82

6.03.
Notices    83

6.04.
Payment of Obligations    84

6.05.
Preservation of Existence, Etc    84

6.06.
Maintenance of Properties    85

6.07.
Maintenance of Insurance    85

6.08.
Compliance with Laws, Contracts, Licenses and Permits; Maintenance of Material
Licenses and Permits    85

6.09.
Books and Records    86

6.10.
Inspection Rights    86

6.11.
Use of Proceeds    86

6.12.
Collateral Records    86

6.13.
Reserved.    86

6.14.
Additional Subsidiaries.    86

6.15.
Collateral Security    87

6.16.
Environmental Indemnification    88

6.17.
Compliance with Environmental Laws; Environmental Reports.    88

6.18.
Further Assurances    88

6.19.
Obligations as Senior Debt    89

6.20.
Swap Contracts    89

ARTICLE VII. NEGATIVE COVENANTS
89

7.01.
Liens    89

7.02.
Investments    90

7.03.
Indebtedness    91

7.04.
Fundamental Changes    92

7.05.
Dispositions    94

7.06.
Restricted Payments    95

7.07.
Change in Nature of Business    95

7.08.
Transactions with Affiliates    95

7.09.
Burdensome Agreements; Negative Pledges    95

7.10.
Use of Proceeds    96

7.11.
Financial Covenants    96





--------------------------------------------------------------------------------




7.12.
Subordinated Debt    96

7.13.
Amendments to Organization Documents    96

7.14.
Sanctions    97

7.15.
Holding Company    97

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
97

8.01.
Events of Default    97

8.02.
Remedies Upon Event of Default    99

8.03.
Application of Funds    100

ARTICLE IX. ADMINISTRATIVE AGENT
101

9.01.
Appointment and Authorization of the Administrative Agent    101

9.02.
Rights as a Lender    102

9.03.
Exculpatory Provisions    102

9.04.
Reliance by the Administrative Agent    103

9.05.
Delegation of Duties    103

9.06.
Resignation of the Administrative Agent    103

9.07.
Non-Reliance on the Administrative Agent and Other the Lenders    105

9.08.
No Other Duties, Etc    105

9.09.
The Administrative Agent May File Proofs of Claim    105

9.10.
Collateral Matters    106

9.11.
Cash Management Agreements and Hedge Agreements    107

ARTICLE X. CONTINUING GUARANTY
108

10.01.
Guaranty    108

10.02.
Rights of Lenders    108

10.03.
Certain Waivers    109

10.04.
Obligations Independent    109

10.05.
Subrogation    109

10.06.
Termination; Reinstatement    109

10.07.
Subordination    110

10.08.
Stay of Acceleration    110

10.09.
Condition of Borrower    110

10.10.
Joint and Several Liability of the Loan Parties.    110

10.11.
Designation of the Borrower as the Agent for the Loan Parties    113

ARTICLE XI. MISCELLANEOUS
114

11.01.
Amendments, Etc    114

11.02.
Notices; Effectiveness; Electronic Communications    116

11.03.
No Waiver; Cumulative Remedies; Enforcement    118

11.04.
Expenses; Indemnity; Damage Waiver    119

11.05.
Payments Set Aside    121

11.06.
Successors and Assigns    121

11.07.
Treatment of Certain Information; Confidentiality    126

11.08.
Right of Setoff    127

11.09.
Interest Rate Limitation    128

11.10.
Counterparts; Integration; Effectiveness    128

11.11.
Survival of Representations and Warranties    128

11.12.
Severability    128

11.13.
Replacement of Lenders    129

11.14.
GOVERNING LAW; JURISDICTION; ETC    129

11.15.
Waiver of Right to Trial by Jury    131

11.16.
USA PATRIOT Act Notice    131





--------------------------------------------------------------------------------




11.17.
No Advisory or Fiduciary Responsibility    131

11.18.
Electronic Execution of Assignments and Certain Other Documents    132

11.19.
Mirachem    132

11.20.
ENTIRE AGREEMENT    133







--------------------------------------------------------------------------------






SCHEDULES


1.01(a)        Existing Letters of Credit
1.01(b)        Initial Shareholders
2.01        Commitments and Applicable Percentages
2.14        Required Consents Under Subordinated Debt
4.01(a)(xiii)    Subordinated Debt Documents
5.05        Material Indebtedness
5.06        Litigation
5.09        Environmental Matters / Hazardous Materials
5.13        Subsidiaries and Other Equity Investments
5.15        Material Contracts, Agreements
5.20        Related Party Transactions
5.21        Taxpayer Identification Numbers
5.24        OFAC Matters
6.14        Non-Wholly Owned Subsidiary
7.01        Existing Liens
7.03        Existing Indebtedness
7.08        Transactions with Affiliates
7.09        Burdensome Agreements; Negative Pledges
11.02        Administrative Agent's Office, Certain Addresses for Notices
11.06        Processing and Recordation Fees




EXHIBITS


A-1    Form of Committed Loan Notice
A-2    Form of Swing Line Loan Notice
A-3    Form of Term A Loan Notice
B-1    Form of Revolving Credit Note
B-2    Form of Swing Line Note
B-3    Form of Term A Note
C    Form of Compliance Certificate
D-1    Form of Assignment and Assumption
D-2    Form of Administrative Questionnaire
E    Form of Instrument of Accession
F    Forms of Tax Compliance Certificates








--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as of
February 5, 2013, among HERITAGE-CRYSTAL CLEAN, LLC, an Indiana limited
liability company (the “Borrower”), HERITAGE-CRYSTAL CLEAN, INC., a Delaware
corporation (“Holdings”), each Subsidiary of the Borrower from time to time
party hereto (collectively with Holdings, the “Guarantors”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as the Administrative Agent, Swing Line
Lender and L/C Issuer.
WHEREAS, the Borrower and Bank of America, N.A. (with its successors, “Bank of
America”) previously entered into a Credit Agreement, dated as of February 16,
2005 (the “Original Credit Agreement”), which Original Credit Agreement was most
recently amended and restated pursuant to a Third Amended and Restated Credit
Agreement, dated as of December 14, 2009 (as amended, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement”), pursuant to which
Bank of America has made loans and other extensions of credit to the Borrower;
WHEREAS, Holdings and Bank of America previously entered into a Guaranty, dated
as of May 30, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Existing Holdings Guaranty”), whereby Holdings has agreed to
unconditionally guarantee the payment and performance of the Obligations under
(and as defined in) the Existing Credit Agreement;
WHEREAS, Mirachem, LLC, a Delaware limited liability company and a Guarantor
under this Agreement (“Mirachem”), and Bank of America previously entered into a
Guaranty, dated as of December 31, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Existing Mirachem Guaranty” and together with
the Existing Holdings Guaranty, the “Existing Guaranties”), whereby Mirachem has
agreed to unconditionally guarantee the payment and performance of the
Obligations under (and as defined in) the Existing Credit Agreement; and
WHEREAS, each of the Borrower, Holdings and Mirachem has requested that the
Existing Credit Agreement and each of the Existing Guaranties be amended and
restated in their entirety pursuant to the terms of this Agreement and that the
Obligations under (and as defined in) the Existing Credit Agreement and the
Guaranteed Obligations under (and as defined in) each of the Existing Guaranties
be rolled into the Obligations under (and as defined in) this Agreement and the
other Loan Documents;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree that on
the Closing Date, the Existing Credit Agreement and each of the Existing
Guaranties shall be amended and restated in their entirety by this Agreement,
the terms of which are as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS



1.01 Defined Terms . As used in this Agreement, the following terms shall have
the meanings set forth below:


“Acceding Lender” has the meaning set forth in Section 2.14(c).
“Accordion Advance” has the meaning set forth in Section 2.14(a).
“Accordion Funding Date” has the meaning set forth in Section 2.14(e).




--------------------------------------------------------------------------------




“Accordion Term Loan” has the meaning set forth in Section 2.14(b)(iii).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent's Office” means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Revolving Commitments of the Revolving Lenders
outstanding from time to time, which amount shall initially equal $20,000,000,
as such amount may be reduced or increased pursuant to the terms hereof.
“Applicable Percentage” means (a) in respect of the Aggregate Commitments, with
respect to any Revolving Lender as of any date, such Revolving Lender's portion
of and participating interest in, calculated as a percentage (carried out to the
ninth decimal place), of the sum of (i) the Outstanding Amount of all Committed
Loans on such date, plus (ii) the Outstanding Amount of all Swing Line Loans on
such date, plus (iii) all L/C Obligations on such date, and (b) in respect of
the Term A Loan or any other term loan advanced hereunder from time to time
pursuant to Article II (including pursuant to Section 2.14), with respect to any
Lender advancing a portion of the Term A Loan or such other term loan, as
applicable, at any time, the percentage (carried out to the ninth decimal place)
of the Term A Loan or such other term loan, as applicable, represented by the
principal amount of such term Lender's portion of the Outstanding Amount of the
Term A Loan or such other term loan, as applicable, at such time.
If the Revolving Commitment of any Revolving Lender to make Committed Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02(a) or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Revolving Lender shall be
determined based on the Applicable Percentage of such Revolving Lender most
recently in effect, giving effect to any subsequent assignments.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption, Instrument
of Accession or other instrument, as the case may be, pursuant to which such
Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 4.01(a)(xi)
(for the initial period following the Closing Date) and Section 6.02(a) (at all
times thereafter):




--------------------------------------------------------------------------------




Pricing Level
Leverage Ratio
LIBOR Rate Loans & L/C Fees
Base Rate Loans
Commitment Fee
1
Less than 1.25:1.00
1.75%
0.75%
0.5%
2
Greater than or equal to 1.25:1.00 but less than 1.75:1.00
2%
1%
0.5%
3
Greater than or equal to 1.75:1.00 but less than 2.25:1.00
2.25%
1.25%
0.5%
4
Greater than or equal to 2.25:1.00 but less than 2.75:1.00
2.5%
1.5%
0.5%
5
Greater than or equal to 2.75:1.00
2.75%
1.75%
0.5%

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is received by the Administrative
Agent pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered within ten (10) days after the time periods
specified in such Section 6.02(a), then Pricing Level 5 (as set forth in the
table above) shall apply as of the first Business Day thereafter, subject to
prospective adjustment upon actual receipt of such Compliance Certificate.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
Notwithstanding the foregoing, from the Closing Date through the date that is
six months following the Closing Date, in no event shall the Applicable Rate be
determined based upon a Pricing Level below level 3.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book runner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2011, and
the related consolidated statements of income




--------------------------------------------------------------------------------




or operations, shareholders' equity and cash flows for such fiscal year of
Holdings and its Subsidiaries, including the notes thereto.
“Availability Period” means, with respect to the Committed Loans, the period
from and including the Closing Date to the earliest of (a) the Maturity Date for
the Committed Loans, (b) the date of termination of the Aggregate Commitments
pursuant to Section 2.06, (c) the date of termination of the Revolving
Commitment of each Revolving Lender to make Committed Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02 or (d) the date upon which the Borrower has repaid to the Administrative
Agent and the Revolving Lenders the Total Revolving Outstandings and other
Obligations with respect to the Committed Loans hereunder on such date and have
terminated the Aggregate Commitments in accordance with Section 2.06.
“Bank of America” has the meaning specified in the first recital hereto.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the LIBOR Rate plus 1.00%, and
(c) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate.” The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America's costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Amount” has the meaning specified in Section 10.10(f).
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower's Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing, a Swing Line Borrowing, the Term A Loan
Borrowing or a borrowing consisting of a portion of any other term loan advanced
hereunder from time to time pursuant to Article II (including pursuant to
Section 2.14), as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any LIBOR Rate Loan, means any such day that is also a
London Banking Day.
“Capital Assets” means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and goodwill); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.
“Capital Expenditures” means amounts paid or Indebtedness incurred by any Person
in connection with (a) the purchase or lease by such Person of Capital Assets
that would be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP and (b) the lease of any assets by such Person as
lessee under any Synthetic Lease Obligation to the extent that such assets would
have been Capital Assets had the Synthetic Lease Obligation been treated for
accounting purposes as a Capitalized Lease.




--------------------------------------------------------------------------------




“Capitalized Leases” means leases under which any Loan Party is the lessee or
obligor, the discounted future rental payment obligations under which are
required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means:
(a)    a marketable obligation, maturing within one year after issuance thereof,
issued, guaranteed or insured by the government of the United States or an
instrumentality or agency thereof;
(b)    demand deposits, certificates of deposit, eurodollar time deposits,
banker's acceptances, in each case, maturing within one year after issuance
thereof, and overnight bank deposits, in each case, issued by any Lender, or a
U.S. national or state bank or trust company or a European, Canadian or
Japanese bank having capital, surplus and undivided profits of at least
$1,000,000,000 and whose long-term unsecured debt has a rating of “A” or better
by S&P or A2 or better by Moody's or the equivalent rating by any other
nationally recognized rating agency (provided that the aggregate face amount of
all Investments in certificates of deposit or bankers' acceptances issued by the
principal offices of or branches of such non-Lender European or Japanese banks
located outside the U.S. shall not at any time exceed 33 1/3% of all Investments
described in this definition);
(c)    open market commercial paper, maturing within 180 days after issuance
thereof, which has a rating of A-1 or better by S&P or P-1 or better by Moody's,
or the equivalent rating by any other nationally recognized rating agency;
(d)    repurchase agreements and reverse repurchase agreements with a term not
in excess of one year with any financial institution which has been elected a
primary government securities dealer by the Federal Reserve Board or whose
securities are rated AA− or better by S&P or Aa3 or better by Moody's or the
equivalent rating by any other nationally recognized rating agency relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or any agency or instrumentality thereof and backed by the
full faith and credit of the United States of America; and
(e)    shares of any money market mutual fund rated at least AAA or the
equivalent thereof by S&P or at least Aaa or the equivalent thereof by Moody's
or any other mutual fund at least 95% of the assets of which consist of the type
specified in clauses (a) through (d) above.
“Cash Management Agreement” means any agreement with a Cash Management Bank to
provide cash management services or other bank products, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement, but only for so long as such
Person remains a Lender hereunder or an Affiliate of a Lender hereunder.




--------------------------------------------------------------------------------




“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan and any Initial
Shareholder) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of Holdings entitled to vote for members of the
board of directors or equivalent governing body of Holdings on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);


(b)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);


(c)any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Holdings, or control over the equity securities of
Holdings entitled to vote for members of the board of directors or equivalent
governing body of Holdings on a fully-




--------------------------------------------------------------------------------




diluted basis (and taking into account all such securities that such Person or
group has the right to acquire pursuant to any option right) representing 35% or
more of the combined voting power of such securities.


(d)Holdings shall cease to directly or indirectly own and control legally and
beneficially 100% of the Equity Interests of the Borrower.


(e)A “change of control” shall occur under any Subordinated Debt.


“Closing Date” means the first date all the conditions precedent set forth in
Section 4.01 are satisfied or waived in accordance with Section 11.01, which
date is February 5, 2013.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” shall mean any and all assets and rights and interests in or to
property of the Loan Parties, whether real or personal, tangible or intangible,
in which a Lien is granted or purported to be granted pursuant to the Collateral
Documents.


“Collateral Documents” means the Security Agreement, the Securities Pledge
Agreement, the Intellectual Property Security Agreement and all agreements,
instruments and documents now or hereafter executed and delivered in connection
with this Agreement pursuant to which Liens are granted or purported to be
granted to the Administrative Agent in Collateral securing all or part of the
Obligations each in form and substance satisfactory to the Administrative Agent.


“Commitment Fee” has the meaning specified in Section 2.09(a) hereof.


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Rate Committed Loans, having
the same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(a) or Section 2.14.


“Committed Loan” has the meaning specified in Section 2.01(a).


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Committed Loans that are LIBOR Rate Committed Loans, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit
A-1.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.


“Conforming Amendment” has the meaning specified in Section 2.14(f).


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.






--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Agreement” means this Agreement, including the Schedules and Exhibits
attached hereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) with respect to any Loan, the interest rate otherwise
applicable to such Loan plus 2% per annum, (b) with respect to the L/C Fees, the
Applicable Rate used in determining the L/C Fees plus 2% per annum, and (c) with
respect to all other Obligations under this Agreement, an interest rate equal to
the Base Rate plus the Applicable Rate otherwise applicable to Base Rate Loans
plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender's obligation to fund a
Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the




--------------------------------------------------------------------------------




effective date of such status, shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the L/C Issuer, the Swing Line Lender and
each other Lender promptly following such determination.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the grant of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith or entering into an agreement to do any of the foregoing.


“Dollar” and “$” mean lawful money of the United States.


“EBITDA” means, with respect to Holdings and its Subsidiaries for any period,
net income for such period (excluding net income of Mirachem to the extent that
such net income has not been distributed to the Borrower), plus (a) non-cash
extraordinary non-recurring writedowns, writeoffs or impairments of, on, or
related to, assets (including goodwill), including non-cash losses on the sale
of assets outside the ordinary course of business to the extent included in net
income for such period, plus (b) non-cash accounting charges resulting from the
application of Accounting Standards Codification (“ASC”) Topic 815 to the extent
included in net income for such period, plus (c) income taxes for such period,
plus (d) interest expense for such period, plus (e) depreciation, depletion,
amortization and non-cash compensation expenses for such period, plus (f) all
other non-cash charges reasonably acceptable to the Administrative Agent minus
(g) non-cash extraordinary gains on the sale of assets including non-cash gains
on the sale of assets outside the ordinary course of business to the extent
included in net income for such period, minus (h) non-cash extraordinary gains
resulting from the application of ASC Topic 815 to the extent included in net
income for such period, in each case without duplication. Notwithstanding the
foregoing, it is explicitly understood and agreed that net income of Holdings
and its Subsidiaries attributable to amounts distributed to the Borrower by
Mirachem in any Reference Period shall be reduced dollar-for-dollar by amounts
invested by any Loan Party (other than Mirachem) in Mirachem during such
Reference Period.


“ECP Guarantor” means any Guarantor that is an “eligible contract participant”
as defined in Section 1a(18) of the Commodity Exchange Act and Regulation 1.3(m)
promulgated by the Commodity Futures Trading Commission.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Loan Parties arising out of or as a result of
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any written contract,




--------------------------------------------------------------------------------




agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equipment Operating Lease” means any lease of equipment which does not
constitute a Capitalized Lease.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of any class of, or other ownership or profit interests in, such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Loan Parties within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than a Multiemployer Plan); (b) the withdrawal of any Loan Party or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which such entity was a “substantial employer” as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by any Loan Party or any ERISA Affiliate from a Multiemployer Plan or
notification or otherwise becoming aware that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan (other than a Multiemployer Plan) amendment as a
termination under Section 4041 of ERISA or notification or otherwise becoming
aware of a filing of a notice of intent to terminate or the treatment of a
Multiemployer Plan amendment as a termination under Section 4041A of ERISA; (e)
the institution by the PBGC of proceedings to terminate a Pension Plan (other
than a Multiemployer Plan) or notification or otherwise becoming aware of the
institution by the PBGC of proceedings to terminate a Multiemployer Plan; (f)
any event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (g) the determination that any Pension Plan (other than a Multiemployer
Plan) is considered an at-risk plan within the meaning of Section 430 of the
Code of Section 303 of ERISA or notification or otherwise becoming aware that
any Multiemployer Plan is considered a plan in endangered or critical status
within the meaning of Sections 431 and 432 of the Code or Sections 304 and 305
of ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.


“Event of Default” has the meaning specified in Section 8.01.


“Excess Cash Flow” means, for any fiscal year of Holdings and its Subsidiaries,
the excess (if any) of (a) EBITDA for such fiscal year minus (b) Net Working
Capital Changes plus or minus (c) extraordinary cash items, minus (d) the sum of
(i) interest expense actually paid in cash by Holdings and its Subsidiaries in




--------------------------------------------------------------------------------




such fiscal year, (ii) scheduled principal repayments, to the extent actually
made in such fiscal year, of the Term A Loan pursuant to Section 2.07(c), and
regularly scheduled repayments of principal of other permitted Indebtedness made
in cash during such fiscal year to the extent not prohibited by this Agreement
or any Subordination Agreement, (iii) all income taxes actually paid in cash by
Holdings and its Subsidiaries in such fiscal year, (iv) Capital Expenditures
actually made by Holdings and its Subsidiaries in such fiscal year, (v) cash
purchase price paid in such period in connection with any Permitted Acquisitions
and permitted Investments made during such period, and (vi) distributions paid
in cash to holders of Holdings' common Equity Interests in accordance with
Section 7.06.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient's failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.


“Existing Credit Agreement” has the meaning specified in the first recital
hereto.


“Existing Letters of Credit” means all “Letters of Credit” (as defined in the
Existing Credit Agreement) and set forth on Schedule 1.01(a).


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.






--------------------------------------------------------------------------------




“Fee Letter” means the letter agreement, dated as of December 18, 2012, among
the Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


“Fuel Derivatives Obligations” means fuel price swaps, fuel price caps and fuel
price collar and floor agreements, and similar agreements or arrangements
designed to protect against or manage fluctuations in fuel prices.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.


“Funded Debt” means, at any time of determination, collectively, without
duplication, whether classified as Indebtedness or otherwise on the balance
sheet of Holdings and its Subsidiaries, (a) the aggregate amount of (i) all
Indebtedness for borrowed money or credit obtained or other similar monetary
obligations, direct or indirect, (including any unpaid reimbursement obligations
with respect to letters of credit, but excluding any contingent obligations with
respect to letters of credit outstanding), (ii) all obligations evidenced by
notes, bonds, debentures, or other similar debt instruments (other than
performance bonds, if any), (iii) the deferred purchase price of assets or
services (other than trade payables incurred in the ordinary course of business
not more than 60 days past due), and (iv) all obligations, liabilities and
indebtedness under Capitalized Leases and Synthetic Lease Obligations which
correspond to principal, plus (b) Indebtedness of the type referred to in clause
(a) of another Person Guaranteed by Holdings or any of its Subsidiaries.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).






--------------------------------------------------------------------------------




“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guarantors” means, collectively, Holdings, the Subsidiaries of the Borrower
listed on Schedule 5.13 and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.14.


“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.14.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Hedge Agreement” means any Swap Contract required or permitted under Article VI
or VII that is entered into by and between any Loan Party and any Hedge Bank.


“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
required or permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract or, with respect to a
Swap Contract permitted hereunder and entered into prior to the Closing Date,
any Person that is a Lender or an Affiliate of a Lender on the Closing Date, in
its capacity as a party to such Swap Contract (so long as such Lender or
Affiliate has provided notice of such Swap Contract to the Administrative Agent
on or prior to the Closing Date); provided, that a Person shall remain a Hedge
Bank hereunder only for so long as such Person remains a Lender hereunder or an
Affiliate of a Lender hereunder.


“Hedge Obligations” has the meaning specified in Section 10.01.


“Holdings” has the meaning specified in the introductory paragraph hereto.


“Indebtedness” means, as to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without




--------------------------------------------------------------------------------




duplication:
(a)every obligation of such Person for money borrowed,


(b)every obligation of such Person evidenced by bonds, debentures, notes issued
by such Person or other similar instruments, including such obligations incurred
in connection with the acquisition of property, assets or businesses,


(c)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments,


(d)every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding (x) trade accounts payable or accrued liabilities arising in the
ordinary course of business which are not overdue in accordance with their terms
or the Loan Parties' normal or ordinary business practices or which are being
contested in good faith; and (y) holdbacks,


(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;


(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;


(h)all sales by such Person of (i) accounts or general intangibles for money due
or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith,


(i)every obligation of such Person (an “equity related purchase obligation”) to
purchase, redeem, retire or otherwise acquire for value any Equity Interests of
any class issued by such Person, any warrants, options or other rights to
acquire any such shares, or any rights measured by the value of such shares,
warrants, options or other rights, and


(j)all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of




--------------------------------------------------------------------------------




any capital lease or Synthetic Lease Obligation as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.


“Indemnitees” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Initial Shareholders” means the Persons listed on Schedule 1.01(b).


“Instrument of Accession” has the meaning specified in Section 2.14(c).


“Intellectual Property Security Agreement” means that certain amended and
restated intellectual property security agreement, dated as of the Closing Date,
by the Loan Parties in favor of the Administrative Agent, for the benefit of the
Secured Parties.


“Interest Coverage Ratio” has the meaning specified in Section 7.11(b).


“Interest Expense” means, for any period, the aggregate amount of interest
required to be paid or accrued by the Loan Parties, as determined in accordance
with GAAP on a consolidated basis, during such period on all Indebtedness of the
Loan Parties outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest in respect of any
Capitalized Lease or any Synthetic Lease Obligation, and including commitment
fees, agency fees, balance deficiency fees and similar fees or expenses for such
period in connection with the borrowing of money or any deferred purchase price
obligation, but excluding therefrom (a) the non-cash amortization of debt
issuance costs (including any initial arrangement, structuring or up-front fees
paid in connection with this Agreement); and (b) the write-off of deferred
financing fees and charges, if any, in connection with the Existing Credit
Agreement that are classified as interest under GAAP.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date for such Loan; provided, however, that if any Interest Period for a LIBOR
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates, (b) as to any Base Rate Loan (excluding Swing Line Loans), the
last Business Day of each March, June, September and December and the Maturity
Date for such Loan, and (c) as to any Swing Line Loan, the last Business Day of
each March, June, September and December, the date when such Swing Line Loan is
repaid and the Maturity Date for the Committed Loans.


“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in a Loan Notice and subject to the availability
thereof from each Lender; provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;




--------------------------------------------------------------------------------






(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)    no Interest Period shall extend beyond the Maturity Date for such Loan.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (or assumption, as applicable) of capital stock or other Equity
Interests, Indebtedness, assets constituting a business unit or all or a
substantial part of the business of, another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and any Loan Party or in favor of the L/C Issuer and relating to
any such Letter of Credit.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender's funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.


“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Expiration Date” means the day that is seven days prior to the Maturity
Date then in effect for the Committed Loans (or, if such day is not a Business
Day, the next preceding Business Day).




--------------------------------------------------------------------------------






“L/C Fee” has the meaning specified in Section 2.03(h).


“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include Existing Letters of Credit.


“Leverage Ratio” has the meaning specified in Section 7.11(a).


“LIBOR Rate” means,


(a)    for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (ii) if such rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the LIBOR Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America's London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two (2) London Banking Days prior to
the commencement of such Interest Period; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two (2) London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by




--------------------------------------------------------------------------------




Bank of America's London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.


“LIBOR Rate Loan” means a Loan that bears interest at a rate based on clause (a)
of the definition of LIBOR Rate.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan, a Swing Line Loan, a Term A Loan or any other
term loan advanced hereunder from time to time pursuant to Article II (including
pursuant to Section 2.14) and “Loans” shall mean all of such extensions of
credit collectively.


“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Collateral Documents, each joinder agreement and related documents
entered into or delivered by a Subsidiary of the Borrower in connection with
such Subsidiary becoming a Guarantor hereunder, the Subordination Agreements and
any documents, instruments or agreements executed in connection with any of the
foregoing.


“Loan Notice” means a Committed Loan Notice, a Swing Line Loan Notice, a Term A
Loan Notice or a similar notice relating to any other term loan advanced
hereunder from time to time pursuant to Article II (including pursuant to
Section 2.14).


“Loan Parties” means, collectively, the Borrower and the Guarantors.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Losses” has the meaning set forth in Section 5.09(a).


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower,
the Borrower and its Subsidiaries taken as a whole, or Holdings; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of the Borrower or any Guarantor to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon (i) the legality, validity, binding effect or
enforceability against the Borrower or any Guarantor of any Loan Document to
which it is a party, or (ii) the rights and remedies of the Administrative Agent
and/or the Secured Parties under the Loan Documents.


“Maturity Date” means February 5, 2018.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit




--------------------------------------------------------------------------------




account balances provided in accordance with the provisions of Section
2.15(a)(i), (a)(ii) or (a)(iii), an amount equal to 105% of the Outstanding
Amount of all LC Obligations, and (iii) otherwise, an amount determined by the
Administrative Agent and the L/C Issuer in their sole discretion.


“Mirachem” means Mirachem, LLC, a Delaware limited liability company.


“Motor Vehicles” means vehicles, trucks, trailers, tractors, automobiles and any
other equipment covered by a certificate of title.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Loan Parties or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Working Capital Changes” means, with respect to Holdings and its
Subsidiaries, for any fiscal year and without duplication, the difference
(expressed as a positive or a negative number) of (a) the sum of (i) both billed
and unbilled accounts receivable, plus (ii) inventory of Holdings and its
Subsidiaries and other current assets considered part of working capital in
accordance with GAAP, minus (iii) current accounts payable of Holdings and its
Subsidiaries, minus (iv) current accruals and accretions (exclusive of interest
accruals and accretions) of Holdings and its Subsidiaries, in each case, at the
end of such fiscal year, minus (b) the sum of (i) both billed and unbilled
accounts receivable, plus, (ii) inventory of Holdings and its Subsidiaries and
other current assets considered part of working capital in accordance with GAAP,
minus (iii) current accounts payable of Holdings and its Subsidiaries, minus
(iv) current accruals and accretions (exclusive of interest accruals and
accretions) of Holdings and its Subsidiaries, in each case, at the end of the
fiscal year immediately prior to such fiscal year.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-ECP Guarantor” means any Guarantor that is not an “eligible contract
participant” as defined in Section 1a(18) of the Commodity Exchange Act and
Regulation 1.3(m) promulgated by the Commodity Futures Trading Commission.


“Note” means a Revolving Credit Note, a Swing Line Note, a Term A Note or a
promissory note representing any term loan advanced hereunder from time to time
pursuant to Article II (including pursuant to Section 2.14), as the context may
require.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, or arising under any
Hedge Agreement or any Cash Management Agreement, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any




--------------------------------------------------------------------------------




Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and including any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts; and (iii) with respect to the Term A Loan or any other
term loan to the extent advanced hereunder from time to time pursuant to Article
II (including pursuant to Section 2.14), the outstanding principal amount of the
Term A Loan or such other term loan, as applicable, on such date.


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and




--------------------------------------------------------------------------------




Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


“Permitted Acquisition” has the meaning specified in Section 7.04(c).


“Permitted Lien” means any Lien permitted pursuant to Section 7.01.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 6.02.


“Public Lender” has the meaning specified in Section 6.02.


“Real Estate” means all real property at any time owned or leased (as lessee or
sublessee) by any Loan Party.


“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.


“Reference Period” means, as of any date of determination, the most recently
completed fifty-two (or fifty-three, as applicable) consecutive weeks (comprised
of the four quarterly periods for which Holdings prepares its financial
reporting) ending on such date.


“Register” has the meaning specified in Section 11.06(c).


“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Loan Parties as prescribed by the
Securities Laws.


“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, a Term A Loan Notice or a
Loan Notice delivered in connection with any other term loan advanced hereunder
from time to time pursuant to Article II (including pursuant to Section 2.14),
as the case may be, (b) with respect to an L/C Credit Extension, an L/C
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.




--------------------------------------------------------------------------------






“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided, that any time that there are three (3) or less Lenders who are not
Affiliates, a minimum of two (2) Lenders who are not Affiliates shall be
necessary to constitute “Required Lenders.” The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided that, the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination.


“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief accounting officer, treasurer
or assistant treasurer of a Loan Party, and solely for purposes of the delivery
of incumbency certificates pursuant to Section 4.01, the secretary or any
assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Loan Parties or their Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest
or on account of any return of capital to the Loan Parties' stockholders,
partners or members (or the equivalent Person thereof); in each case, other than
to another Loan Party.


“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Committed Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender's name on Schedule 2.01 under
the caption “Revolving Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.


“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Committed Loans and
such Revolving Lender's participation in L/C Obligations and Swing Line Loans at
such time.


“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Lender evidencing Revolving Loans or Swing Line Loans, as the case
may be, made by such Revolving Lender, substantially in the form of Exhibit B-1.


“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.


“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty's
Treasury or other relevant sanctions authority.


“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.




--------------------------------------------------------------------------------






“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.


“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.


“Securities Pledge Agreement” means that certain amended and restated master
securities pledge agreement, dated as of February 5, 2013, by each of the Loan
Parties in favor of the Administrative Agent, for the benefit of the Secured
Parties.


“Security Agreement” means that certain amended and restated security agreement,
dated as of February 5, 2013, by each of the Loan Parties in favor of the
Administrative Agent, for the benefit of the Secured Parties.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.


“Subordinated Debt” means unsecured Indebtedness of the Loan Parties (or any one
of them) which has been subordinated and made junior to the payment and
performance in full in cash of the Obligations, and evidenced as such by a
subordination agreement on terms and containing subordination provisions
acceptable to the Administrative Agent.


“Subordination Agreement” means (a) any subordination agreement entered into
with the holder of any Subordinated Debt and (b) the provisions governing
subordination of any Subordinated Debt whether in the form of an agreement as
contemplated in clause (a) above or included in the terms of such Indebtedness,
in each case in a form and containing terms acceptable to the Administrative
Agent.


“Subordination Provisions” has the meaning specified in Section 8.01(k).


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such




--------------------------------------------------------------------------------




Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower
set forth on Schedule 5.13 hereto.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and, for the avoidance of doubt,
the foregoing shall include Fuel Derivatives Obligations and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.


“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit B-2.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to




--------------------------------------------------------------------------------




accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Term A Lender” means the Lenders holding a portion of the Term A Loan, as set
forth in Schedule 2.01 as of the Closing Date (as such Schedule 2.01 may be
amended from time to time), together with any other Person who becomes an
assignee of any rights and obligations of a Term A Lender.


“Term A Loan” means the term loan advanced or to be advanced in accordance with
Section 2.01(b) in the original principal amount of $20,000,000, as such amount
may be reduced or increased pursuant to the terms hereof.


“Term A Loan Borrowing” means a borrowing consisting of any portions of the Term
A Loan of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period, advanced by the Term A Lenders pursuant to Section 2.01(b) or
Section 2.14.


“Term A Loan Notice” means a notice of (a) a Term A Loan Borrowing, (b) a
conversion of any portion of the Term A Loan from one Type to the other, or (c)
a continuation of LIBOR Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A-3.


“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender, evidencing the portion of the Term A Loan advanced by such Term A
Lender, substantially in the form of Exhibit B-3.


“Term Loan Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding share of the Term A Loan and
any term loan advanced hereunder from time to time pursuant to Article II
(including pursuant to Section 2.14).


“Threshold Amount” means $2,000,000.


“Total Facility Amount” means, as at any date of determination, the sum of (i)
the Aggregate Commitments plus (ii) the aggregate Outstanding Amount of the Term
A Loan, plus (iii) the aggregate Outstanding Amount of any other term loan
advanced hereunder from time to time pursuant to Article II (including pursuant
to Section 2.14), as the same may be increased from time to time pursuant to
Section 2.14 hereof or reduced from time to time in accordance with the terms
hereof. As of the Closing Date, the Total Facility Amount shall be equal to
$40,000,000.


“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Commitments, Revolving Credit Exposure and Term Loan Exposure of such
Lender at such time.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of
Committed Loans, Swing Line Loans and L/C Obligations.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any




--------------------------------------------------------------------------------




Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


1.02 Other Interpretive Provisions . With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Preliminary Statements, Articles, Sections, Exhibits and Schedules shall be
construed to refer to Preliminary Statements, Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03 Accounting Terms


(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited




--------------------------------------------------------------------------------




Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Loan Parties and their Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 on financial liabilities shall be disregarded.


(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.
    
1.04 Rounding . Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05 Times of Day . Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).


1.06 Letter of Credit Amounts . Unless otherwise specified herein the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.




ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01. The Loans.


(a)The Committed Loans. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender's Revolving Commitment; provided, however,
that after giving effect to any Committed Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Commitments, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Revolving Lender's




--------------------------------------------------------------------------------




Revolving Commitment (other than as described in Section 2.04 with respect to
the Swing Line Lender). Within the limits of each Revolving Lender's Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow
under this Section 2.01(a). Committed Loans may be Base Rate Loans or LIBOR Rate
Loans, as further provided herein. The Borrower promises to pay to the
Administrative Agent, for the account of the Revolving Lenders, all amounts due
under the Committed Loans on the Maturity Date applicable thereto or such
earlier date as is required hereunder.


(b)The Term A Loan Borrowing. Subject to the terms and conditions set forth
herein, each Term A Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Term A Lender's
Applicable Percentage. The Term A Loan Borrowing shall consist of Loans made
simultaneously by the Term A Lenders in accordance with their respective
Applicable Percentages. Amounts borrowed under this Section 2.01(b) and repaid
or prepaid may not be reborrowed. Term A Loan may be comprised of Base Rate
Loans or LIBOR Rate Loans as further provided herein. The Borrower promises to
pay to the Administrative Agent, for the account of the Term A Lenders, all
amounts due under the Term A Loan on the Maturity Date applicable thereto or
such earlier date as required hereunder. It is understood and agreed that no
portion of the Term A Loan shall be advanced after the Closing Date.


2.02. Borrowings, Conversions and Continuations of Loans.


(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of LIBOR Rate Loans shall be made upon the Borrower's irrevocable
notice to the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) not less than three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of LIBOR Rate Loans or of any
conversion of LIBOR Rate Loans to Base Rate Loans, and (ii) not less than one
(1) Business Day prior to the requested date of any Borrowing of Base Rate
Loans. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of LIBOR Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $10,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a Term A Loan Borrowing any other Borrowing, a
conversion of Loans from one Type to the other or a change in the Interest
Period for any LIBOR Rate Loan, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted
and (v) if applicable, the duration of the Interest Period with respect thereto.
Unless the Borrower notifies the Administrative Agent of their election to
change the Type of and/or Interest Period for any Loan, then the applicable Loan
shall continue to be the same Type and/or for the same Interest Period as was in
effect during the immediately preceding Interest Period; unless such Interest
Period would extend beyond the Availability Period, in which case such Loan
shall be made as, or converted to, a Base Rate Loan. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Rate Loans.
If the Borrower requests a Borrowing of, conversion to, or continuation of LIBOR
Rate Loans in any such Loan Notice, but fail to specify an Interest Period, they
will be deemed to have specified an Interest Period of one month.


(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or




--------------------------------------------------------------------------------




continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing, a
Term A Loan Borrowing or any other Borrowing (as applicable), each applicable
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent's Office not later
than 1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Committed Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Committed Borrowing first,
shall be applied, to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.


(c)Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Rate Loan.
During the existence of a Default, no Loans may be requested as, converted to or
continued as LIBOR Rate Loans without the consent of the Required Lenders, and
the Required Lenders may demand that any or all of the outstanding LIBOR Rate
Loans be converted immediately to Base Rate Loans and the Borrower agrees to pay
all amounts due under Section 3.05 in accordance with the terms thereof due to
any such conversion.


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Rate Loans upon
determination of such interest rate.


(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than ten (10) Interest Periods in effect with respect to Loans.


2.03. Letters of Credit


(a)The Letter of Credit Commitment.


(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the L/C Expiration Date, to issue Letters of Credit
for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Commitments, or
(y) Revolving Credit Exposure of any Lender shall not exceed such Revolving
Lender's Revolving Commitment. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower's ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued




--------------------------------------------------------------------------------




pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.


(ii)    The L/C Issuer shall not issue any Letter of Credit, if:


(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless Revolving Lenders holding in excess of fifty percent
(50%) of the Aggregate Commitments have approved such expiry date; provided,
however, that, subject to Section 2.03(b)(iii), any Letter of Credit with a
one-year term may provide for renewal for additional one-year periods, not
extending beyond the Maturity Date; or


(B)the expiry date of such requested Letter of Credit would occur after the L/C
Expiration Date, unless Revolving Lenders holding in excess of fifty percent
(50%) of the Aggregate Commitments have approved such expiry date (it being
agreed that following the L/C Expiration Date, any outstanding Letter of Credit
would be required to be cash collateralized by the Borrower).


(iii)     The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:


(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;


(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $5,000;


(D)such Letter of Credit is to be denominated in a currency other than Dollars;
or


(E)any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer's actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.




--------------------------------------------------------------------------------






(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “the Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a L/C Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such L/C Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer. Such L/C Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two (2) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, the related L/C Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such L/C Application shall specify in form and detail
satisfactory to the L/C Issuer (w) the Letter of Credit to be amended; (x) the
proposed date of amendment thereof (which shall be a Business Day); (y) the
nature of the proposed amendment; and (z) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.


(ii)Promptly after receipt of any L/C Application at the address set forth in
Section 11.02 for receiving L/C Applications and related correspondence, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such L/C Application from
the Borrower and, if not, the L/C Issuer will provide the Administrative Agent
with a copy thereof. Unless the L/C Issuer has received written notice from any
Revolving Lender, the Administrative Agent or the Borrower, at least one (1)
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions in Article
IV shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the




--------------------------------------------------------------------------------




applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer's usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender's Applicable Percentage times the amount of such Letter of
Credit.


(iii)If the Borrower so requests in any applicable L/C Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Revolving Lenders shall be deemed to have authorized (but may not require)
the L/C Issuer to permit the extension of such Letter of Credit at any time
prior to an expiry date not later than the L/C Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven (7) Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
Revolving Lenders holding in excess of fifty percent (50%) of the Aggregate
Commitments have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.


(iv)If the Borrower so requests in any applicable L/C Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to reinstate all
or a portion of the stated amount thereof in accordance with the provisions of
such Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that Revolving
Lenders holding in excess of fifty percent (50%) of the Aggregate Commitments
have elected not to permit such reinstatement or (B) from the Administrative
Agent, any Revolving Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied (treating such
reinstatement as an L/C Credit Extension for purposes of this clause) and, in
each case, directing the L/C Issuer not to permit such reinstatement.
(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to




--------------------------------------------------------------------------------




the Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.


(c)Drawings and Reimbursements; Funding of Participations.


(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender's Applicable Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than Section 4.02(b) and the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent's Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.


(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)Until each Revolving Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Revolving Lender's Applicable
Percentage of such amount shall be solely for the account of the L/C Issuer.


(v)Each Revolving Lender's obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including




--------------------------------------------------------------------------------




(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against the L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender's
obligation to make Committed Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.


(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Lender's Committed Loan included
in the relevant Committed Borrowing or L/C Advance in respect of the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.


(d)Repayment of Participations.


(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender's L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Lender's L/C Advance was outstanding) in the same funds as
those received by the Administrative Agent.


(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.






--------------------------------------------------------------------------------




(e)Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii)the existence of any claim, counterclaim, setoff, defense or other right the
Borrower may have at any time against any beneficiary or any transferee of such
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;


(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer's
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;


(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;


(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;


(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than




--------------------------------------------------------------------------------




any sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Revolving Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of Revolving
Lenders holding in excess of fifty percent (50%) of the Aggregate Commitments
(or of the Total Revolving Outstandings if the Aggregate Commitments have been
terminated); (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as they may have
against the beneficiary or transferee under any applicable Law or under any
other agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer's willful misconduct or gross negligence or the L/C
Issuer's willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.


(g)Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to the Borrower for, and
the L/C Issuer's rights and remedies against the Borrower shall not be impaired
by, any action or inaction of the L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.


(h)L/C Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender in accordance, subject to Section 2.16, with its
Applicable Percentage a fee for each Letter of Credit equal to the Applicable
Rate times the daily amount available to be drawn under such Letter of Credit
(the “L/C Fee”). For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. The L/C Fee shall be (i) computed on
a quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the L/C
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate




--------------------------------------------------------------------------------




during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
Revolving Lenders holding in excess of fifty percent (50%) of the Aggregate
Commitments (or of the Total Revolving Outstandings if the Aggregate Commitments
have been terminated), while any Event of Default exists, the L/C Fees shall
accrue at the Default Rate.


(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower agrees to pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit equal to a rate of 0.125% per
annum times the daily amount available to be drawn under such Letter of Credit
(the “Fronting Fee”). The Fronting Fee shall be (i) computed on a quarterly
basis in arrears, and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the L/C Expiration
Date and thereafter on demand. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.


(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.


(k)Action Taken by Revolving Lenders. Notwithstanding anything to the contrary
set forth in this Section 2.03, the Revolving Commitments of, or the portion of
the Total Revolving Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of determining the percentage of Revolving
Lenders taking or approving any action under this Section 2.03 and such matters
shall be determined as though such Defaulting Lenders' Revolving Commitments and
portion of the Total Revolving Outstandings held by such Defaulting Lenders did
not exist.


2.04.     Swing Line Loans
 
(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Revolving Lender acting as
Swing Line Lender, may exceed the amount of such Revolving Lender's Revolving
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender's Commitment, (y) the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender's Applicable Percentage times the amount of such Swing Line
Loan. Notwithstanding anything to the contrary contained herein, a Swing




--------------------------------------------------------------------------------




Line Loan may not be converted to a LIBOR Rate Loan. The Borrower promises to
pay to the Swing Line Lender all amounts due under the Swing Line Loans on the
Maturity Date or such earlier date as required hereunder.


(b)Borrowing Procedures.


(i)Each Swing Line Borrowing shall be made upon the Borrower's irrevocable
notice to the Swing Line Lender and the Administrative Agent, which may be given
by telephone. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000 and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at their office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.


(ii)The Revolving Lenders agree that the Swing Line Lender may agree to modify
the borrowing procedures used in connection with the Swing Line in its
discretion and without affecting any of the obligations of the Revolving
Lenders.


(c)Refinancing of Swing Line Loans.


(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorize the Swing
Line Lender to so request on their behalf), that each Revolving Lender make a
Base Rate Committed Loan in an amount equal to such Revolving Lender's
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate, but subject to the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent's Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Committed Loan to




--------------------------------------------------------------------------------




the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender's payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.


(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender's Committed Loan included in the relevant Committed Borrowing
or funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.


(iv)Each Revolving Lender's obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender's obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.


(d)Repayment of Participations.


(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender's risk participation was funded) in
the same funds as those received by the Swing Line Lender.


(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage




--------------------------------------------------------------------------------




thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)Interest for Account of the Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender's Applicable
Percentage of any Swing Line Loan, interest in respect of its Applicable
Percentage shall be solely for the account of the Swing Line Lender.


(f)Payments Directly to the Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


2.05.    Prepayments


(a)Voluntary.


(i)The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time, voluntarily prepay the Committed Loans or the Term A Loan in
whole or in part without premium or penalty other than as provided in Section
3.05; provided that (A) such notice must be received by the Administrative Agent
not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of LIBOR Rate Loans and (2) on the date of prepayment of Base Rate
Loans; (B) any such prepayment of LIBOR Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $100,000
or a whole multiple of $50,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
(w) the date and amount of such prepayment, (x) whether the Loan to be prepaid
is a Committed Loan, a portion of the Term A Loan or other Borrowing, if
applicable, (y) the Type(s) of Loans to be prepaid, and (z) if LIBOR Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender's ratable portion of such prepayment (based on such
Lender's Applicable Percentage). If such notice is given, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Subject to Section 2.16, any
prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. All prepayments of the Term A Loan under this clause (i) shall be
applied to the principal repayment installments thereof in inverse order of
maturity.


(ii)The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $10,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.


(b)Mandatory.




--------------------------------------------------------------------------------






(i)Within ten (10) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall prepay an aggregate
principal amount of Loans equal to the excess (if any) of (A) 35% of Excess Cash
Flow for the fiscal year covered by such financial statements over (B) the
aggregate principal amount of the Term A Loan or, to the extent accompanied by a
permanent reduction in the Aggregate Commitments, the Committed Loans prepaid
pursuant to Section 2.05(a)(i) during the fiscal year covered by such financial
statements. Each prepayment made pursuant to this clause (i) shall be applied
first to the Term A Loan until the Term A Loan is paid and satisfied in full
(with such prepayments to be applied to the principal repayment installments of
the Term A Loan in inverse order of maturity) and second to the Total Revolving
Outstandings without reduction of the Aggregate Commitments (with such
prepayments to be applied first, ratably to the L/C Borrowings and the Swing
Line Loans until the L/C Borrowings and the Swing Line Loans are reduced to zero
and second, ratably to the Committed Loans until the Committed Loans are repaid
in full).


(ii)If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Committed Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this clause (c)
unless after the prepayment in full of the Loans, the Total Revolving
Outstandings exceed the Aggregate Commitments then in effect.


2.06.    Termination or Reduction of the Aggregate Commitments . The Borrower
may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently, and without penalty, reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. five (5) Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Revolving Lenders of
any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Revolving
Commitment of each Revolving Lender according to its Applicable Percentage. All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.


2.07.    Repayment of Loans


(a)Committed Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Committed Loans the aggregate principal amount of all
Committed Loans outstanding on such date.


(b)Swing Line Loans. The Borrower shall repay to the Swing Line Lender each
Swing Line Loan upon the earlier of (x) the date that is ten (10) Business Days
after such Swing Line Loan is made, and (y) the Maturity Date for the Committed
Loans.


(c)Term A Loan. The Borrower shall repay to the Term A Lenders the aggregate
principal amount of the Term A Loan outstanding on the following dates in the
respective amounts set forth opposite such dates:




--------------------------------------------------------------------------------




Date
Amount of Reduction
March 31, 2013
$250,000
June 30, 2013
$250,000
September 30, 2013
$250,000
December 31, 2013
$250,000
March 31, 2014
$375,000
June 30, 2014
$375,000
September 30, 2014
$375,000
December 31, 2014
$375,000
March 31, 2015
$375,000
June 30, 2015
$375,000
September 30, 2015
$375,000
December 31, 2015
$375,000
March 31, 2016
$500,000
June 30, 2016
$500,000
September 30, 2016
$500,000
December 31, 2016
$500,000
March 31, 2017
$500,000
June 30, 2017
$500,000
September 30, 2017
$500,000
Maturity Date for the Term A Loan
Remaining outstanding principal amount of the Term A Loan



2.08.    Interest


(a)Subject to the provisions of subsection (b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Rate for such Interest
Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Committed Loans bearing interest at the Base Rate.


(b)Upon the occurrence and during the continuance of an Event of Default under
Section 8.01(a)(i) or 8.01(f) or, upon the request of the Required Lenders while
any other Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09.    Fees . In addition to certain fees described in subsections (h) and (i)
of Section 2.03:


(a)Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable Rate
for the Commitment Fee times the actual daily amount by which the Aggregate




--------------------------------------------------------------------------------




Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.16. For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Commitments for purposes of determining the Commitment Fee. The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date or any
earlier date on which the Aggregate Commitments shall terminate. The Commitment
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. For purposes of computing the
Commitment Fee, Swing Line Loans shall not be counted towards or considered
usage of the Aggregate Commitments.
(b)Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
2.10.    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Borrower or the
Lenders determine that (i) the Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Loan Party under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The
Borrower's obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.
2.11.    Evidence of Debt


(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event




--------------------------------------------------------------------------------




of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender's
Revolving Commitment, such Lender's portion of the Term A Loan or the portion of
any other term loan advanced hereunder by such Lender, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
2.12.    Payments Generally; the Administrative Agent's Clawback


(a)General. All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in immediately available funds not later than
12:00 noon on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office. All payments received by the Administrative
Agent after 12:00 noon shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on, and the due date shall be extended to, the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)

(i)Funding by the Lenders; Presumption by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 or Section 2.14, as applicable (or, in the case of a Borrowing of Base Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such




--------------------------------------------------------------------------------




Lender shall pay such interest as contemplated by this Section 2.12(b) to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.


(ii)Payments by the Borrower; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A notice of the Administrative Agent to any Lender or
the Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)Obligations of the Lenders Several. The obligations of the Lenders hereunder
to make the Committed Loans, the Term A Loan and any other Loan advanced
hereunder from time to time, to fund participations in Letters of Credit and
Swing Line Loans and to make payments under Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, as the case may be, purchase its participation
or to make its payment under Section 11.04(c).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner, other than in a
lawful manner, or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.
(f)Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13.    Sharing of Payments






--------------------------------------------------------------------------------




(a)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender's receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply), or
(D) any payment of consideration for executing any amendment, waiver or consent
in connection with this Agreement so long as such consideration has been offered
to all consenting Lenders.
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14.     Accordion Advances.


(a)Request for Increase in or Replacement of the Aggregate Commitments; Increase
of Term A Loan; Additional Term Loans. Provided there exists no Default or Event
of Default, upon notice to the Administrative Agent (who shall thereafter
promptly notify the Lenders), and subject to the terms of this Section 2.14, the
Borrower may from time to time, without obtaining further consent from the
Lenders, request (i) an increase in or, with the approval of the Administrative
Agent, replacement of the Aggregate Commitments (which increase in or
replacement of the Aggregate Commitments and the proceeds of any Committed Loans
to be advanced thereunder may be used, in whole or in part, to prepay (or Cash
Collateralize, as applicable) any Loan or other Obligation then Outstanding in
accordance with the terms hereof), (ii) one or more increases in the Term A
Loan, and (iii) with the approval of the Administrative Agent, one or more new
or replacement term loans the proceeds of which may, at the election of the
Borrower, be used to prepay any Loan or other Obligation then outstanding in
accordance with the terms hereof (any such Loan, commitment or replacement, an
“Accordion Advance”); provided that the aggregate amounts so requested under
clauses (i) and (ii) above after the date hereof (after giving effect to any
prepayments or replacements contemplated thereby) shall not exceed $60,000,000;
and provided, further, that, after giving effect to any such Accordion Advance,
the sum of the Total Facility Amount shall not at any time exceed $100,000,000
(minus any and all previously effected permanent reductions of the Aggregate
Commitments or prepayments of the Term A Loan or any other term loan advanced
hereunder from time to time and then Outstanding (other than in connection with
a replacement




--------------------------------------------------------------------------------




term loan or a replacement revolving credit facility under this Section 2.14)).
In no event shall any existing Lender be required to increase its Commitment or
fund any portion of any Accordion Advance.
Any Accordion Advance will be subject to pricing and fees based on the
then-current market for borrowers with similar credit profiles and ratings as
mutually agreed to by the Borrower, the Administrative Agent and the Lenders
providing commitments for such Accordion Advance, as set forth in any applicable
Conforming Amendment (defined below).
(b)Loan Terms and Conditions. To the extent that an Accordion Advance is
requested pursuant to the terms of this Agreement, such Accordion Advance shall,
in addition to compliance with the other applicable terms of this Section 2.14,
be subject to additional customary terms and conditions as are agreed among the
Borrower, the Administrative Agent and the Lenders participating in such
Accordion Advance, in any event including the following:
(i)Evidence of Indebtedness; Loan Accounts.  Each Lender participating in such
Accordion Advance shall maintain, in accordance with its usual practice, an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from such Lender's pro rata share of such Accordion Advance from time
to time, including the amounts of principal, interest or fees payable and paid
to such Lender from time to time under this Agreement. The Administrative Agent
shall maintain accounts (including the Register) in which it shall record
(i) the amount of such Accordion Advance, the amount of any Loans advanced
thereunder and each Interest Period applicable thereto, (ii) the amount of any
principal, interest or fees due and payable or to become due and payable from
the Borrower to each Lender participating in such Accordion Advance, and
(iii) both the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof (if any). The
entries made in the accounts maintained by each Lender participating in such
Accordion Advance pursuant to this Section 2.14 shall be conclusive absent
manifest error; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such accounts or note record, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) any Loans advanced under such or the applicable
Accordion Advance made in accordance with the terms of this Agreement. If
requested by any Lender participating in such Accordion Advance, the Borrower
shall execute a promissory note with respect to such Lender's portion of such
Accordion Advance.
(ii)Interest on any Accordion Advance. After such Accordion Advance has been
created, (x) the provisions of Section 2.02 hereof shall apply mutatis mutandis
with respect to all or any portion of any Loans advanced under such Accordion
Advance so that, to the extent applicable, the Borrower may have the same
interest rate options with respect to all or any portion of the Loans advanced
under such Accordion Advance as they would be entitled to with respect to the
Loans then Outstanding, and (y) the provisions of Article III shall also apply
to Loans advanced under such Accordion Advance.
(iii)Pari Passu Treatment of any Accordion Advance. Any Accordion Advance
(A) shall rank pari passu in right of payment and of security with all other
Loans, (B) shall have, except as expressly provided in the governing
documentation for such Accordion Advance (but subject, in all cases, to the
terms of this Agreement), the same terms as the original Loans and Revolving
Commitments hereunder and shall be governed by and subject to all of the
provisions, terms and conditions set forth in this Agreement and the other Loan
Documents in every respect as though such Loan was an original “Loan” (and in
the case of an increase in or replacement of the Aggregate Commitments, an
original “Committed Loan”) referred to herein and will constitute an Obligation
of the Borrower hereunder, (C) the weighted average life for any Accordion
Advance constituting a new term loan (any such Accordion Advance, an “Accordion
Term Loan”) shall not be less than the weighted average life for




--------------------------------------------------------------------------------




the Term A Loan, and (D) the maturity date of any Accordion Term Loan shall not
be earlier than the Maturity Date of the Term A Loan.
(c)Notification by Administrative Agent; Acceding Lenders. Subject to the
approval of the Administrative Agent (and the L/C Issuer and the Swing Line
Lender only with respect to an increase in the Aggregate Commitments), which
approvals shall not be unreasonably withheld, the Borrower may invite any Lender
and/or one or more additional commercial banks, other financial institutions or
other Persons (in each case, an “Acceding Lender”) to become party to this
Agreement as a Lender. Such Acceding Lender shall become a Lender hereunder by
entering into an instrument of accession in substantially the form of Exhibit E
hereto (an “Instrument of Accession”) with the Borrower and the Administrative
Agent and assuming thereunder the rights and obligations (as the case may be) of
a Revolving Lender hereunder including, without limitation, commitments to make
Committed Loans and participate in the risk relating to Letters of Credit and
Swing Line Loans and/or of a Term A Lender or other term lender, as applicable,
with respect to the obligation to fund a portion of a new or replacement term
loan subject to the terms of this Section, and the Aggregate Commitments and/or
the new or replacement term loan (as the case may be) shall be funded by the
amount of such Acceding Lender's interest all in accordance with the provisions
of this Section.
(d)Reallocation. The Borrower shall indemnify the Lenders and the Administrative
Agent for any cost or expense incurred as a consequence of the reallocation of
any LIBOR Rate Loans to an Acceding Lender pursuant to the provisions of Section
3.05 hereof.
(e)Effective Date and Allocations. Upon a request by the Borrower for an
Accordion Advance in accordance with this Section, the Administrative Agent and
the Borrower shall determine, as applicable, the effective date of any such
Accordion Advance (any such date, the “Accordion Funding Date”) and the final
allocation of any such Accordion Advance. The Administrative Agent shall
promptly notify the Borrower and the Lenders and Acceding Lenders, if any, of
the final allocation of such Accordion Advance. On any Accordion Funding Date,
Schedule 2.01 hereto shall be amended to reflect, as the case may be, (x) the
name, address, and, as the case may be, the Revolving Commitment of the Lenders
and/or the amount of the portion of the new or replacement term loan advanced or
to be advanced by each term Lender (and, if applicable, any Acceding Lender),
(y) the amount of the Aggregate Commitments and/or any new or replacement term
loan (after giving effect to any Accordion Advance), and (z) the changes to the
respective Applicable Percentages of the Lenders (after giving effect to any
Accordion Advance).
(f)Conforming Amendment. To the extent that conforming changes (including
incorporating the Accordion Advances and pricing applicable thereto) to this
Agreement must be made to effect an Accordion Advance in accordance with this
Section, the Administrative Agent and the Borrower may enter into an amendment
(a “Conforming Amendment”) effecting such changes. Any such Conforming Amendment
shall not require the consent of any Person other than the Lenders participating
in the applicable Accordion Advance, the Borrower and the Administrative Agent
so long as such Conforming Amendment does not provide for new or amended
covenants or events of default applicable to any Accordion Advance; provided,
that upon the execution of any Conforming Amendment, the Administrative Agent
shall distribute a copy thereof to all of the Lenders. If such Conforming
Amendment provides for new or amended covenants or events of default applicable
to any Accordion Advance, such Conforming Amendment shall be subject to the
consent of the Required Lenders calculated prior to giving effect to the
applicable Accordion Advance.
(g)Conditions to Effectiveness of any Accordion Advance. As a condition
precedent to any such Accordion Advance under this Section 2.14, the Borrower
shall deliver to the Administrative Agent (i) upon the request of any Lender, a
Note (or an allonge to such Lender's existing Note) evidencing such Lender's
portion of any Accordion Advance, (ii) evidence of applicable corporate
authorization and other corporate documentation from the Borrower and the legal
opinion of counsel to the Borrower, each in form and substance




--------------------------------------------------------------------------------




reasonably satisfactory to the Administrative Agent and such Lenders as are
participating in such Accordion Advance, (iii) a certificate, dated as of any
Accordion Funding Date, signed by a Responsible Officer of the Borrower
certifying that, before and after giving effect to such Accordion Advance, the
applicable conditions set forth in Section 4.02 will be satisfied, (iv) a
pro-forma Compliance Certificate reflecting compliance with Section 7.11 after
giving effect to such increase or replacement, (v) to the extent applicable,
executed counterparts to a Conforming Amendment, (vi) payment of (A) all of the
Administrative Agent's reasonable legal fees and expenses incurred in connection
with such Accordion Advance and (B) the fees set forth in any applicable fee
letter, (vii) a certificate, dated as of any Accordion Funding Date, signed by a
Responsible Officer of the Borrower certifying that such Accordion Advance will
be “senior debt” (or any similar term) permitted under the Subordination
Provisions of any Subordinated Debt outstanding on the date of the applicable
Accordion Funding Date, and (viii) written consent from the holder of any
Subordinated Debt to the extent written consent is required under the
documentation governing such Subordinated Debt including, without limitation,
those consents described on Schedule 2.14. In addition, the Borrower shall,
after taking into account the application of any Accordion Advance, if
applicable, prepay any Committed Loans outstanding on any Accordion Funding Date
(and pay any additional amounts required under Article III) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages in respect of Committed Loans arising from any nonratable
increase in the Aggregate Commitments.
(h)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
2.15.    Cash Collateral.
(a)Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 8.02 in respect of Letters of




--------------------------------------------------------------------------------




Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
2.16.    Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer's Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer's future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section




--------------------------------------------------------------------------------




4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)(A)    Certain Fees. No Defaulting Lender shall be entitled to receive any
fee payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Each Defaulting Lender shall be entitled to receive L/C Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which such Defaulting Lender has provided Cash Collateral pursuant to
Section 2.15.
(C)    With respect to any fee payable under Section 2.09(a) or any L/C Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender's participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer's or Swing Line Lender's Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender's participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender's Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender's Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.
(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders' Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers' Fronting Exposure in accordance with the procedures set forth in
Section 2.15.




--------------------------------------------------------------------------------




(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Committed Loans of the other Revolving Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Committed Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Revolving Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Revolving Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Revolving Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender.
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
3.01.    Taxes
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to clause (e) below.
(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are




--------------------------------------------------------------------------------




determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)Tax Indemnifications.
(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten (10) days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender's failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative




--------------------------------------------------------------------------------




Agent shall deliver to the Borrower, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be.
(e)Status of Lenders; Tax Documentation.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)executed originals of IRS Form W-8ECI;
(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in




--------------------------------------------------------------------------------




the form of Exhibit F-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or
(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines that it has received a refund of any Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to the Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all




--------------------------------------------------------------------------------




out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)Survival. Each party's obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02.    Illegality . If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the LIBOR Rate, or to determine or charge
interest rates based upon the LIBOR Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue LIBOR Rate Loans or to
convert Base Rate Loans to LIBOR Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the LIBOR Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBOR Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR Rate component of the Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBOR
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such LIBOR Rate Loans and (y) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the LIBOR Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the LIBOR Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBOR Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.03.    Inability to Determine Rates . If the Administrative Agent determines
in connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank LIBOR market for the applicable amount and Interest Period
of such LIBOR Rate Loan, (b) adequate and reasonable means do not exist for
determining the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan or in connection with an




--------------------------------------------------------------------------------




existing or proposed Base Rate Loan, or (c) the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Rate Loan does not adequately
and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Rate
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the LIBOR Rate component of the Base
Rate, the utilization of the LIBOR Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
3.04.    Increased Costs; Reserves on LIBOR Rate Loans
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered. Subject to clause (d) below, each of the Lenders shall
endeavor to notify the Borrower of any such Change in Law resulting in increased
costs for such Lender under this Section 3.04(a) promptly after becoming aware
thereof.
(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender's or the L/C Issuer's holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the L/C Issuer's capital or on
the capital of such Lender's or the L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Revolving Commitment of such Lender or the
Committed Loans made by, or participations in Letters of Credit or Swing Line
Loans held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender's or
the L/C Issuer's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the L/C Issuer's policies and the
policies of such Lender's or the L/C Issuer's holding company with respect to
capital adequacy), then from time to time the Borrower will




--------------------------------------------------------------------------------




pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer or such Lender's or
the L/C Issuer's holding company for any such reduction suffered. Subject to
clause (d) below, each of the Lenders shall endeavor to notify the Borrower of
any such Change in Law resulting in increased costs for such Lender under this
Section 3.04(b) promptly after becoming aware thereof.
(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender's or the L/C Issuer's
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than ninety (90) days prior to the date that such Lender or the
L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender's or the
L/C Issuer's intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the ninety (90) day period referred to above shall be extended to include
the period of retroactive effect thereof).
(e)Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days' prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.
3.05.    Compensation for Losses . Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
including any cost or expense arising from the liquidation, or redeployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
LIBOR Rate Loan made by it at the LIBOR Rate used in determining the LIBOR Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market




--------------------------------------------------------------------------------




for a comparable amount and for a comparable period, whether or not such LIBOR
Rate Loan was in fact so funded.
3.06.    Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.
(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
3.07.    Survival . All of the Borrower's obligations under this Article III
shall survive termination of the Aggregate Commitments and other Loans advanced
hereunder from time to time and the repayment of all other Obligations
hereunder, only if such Obligations accrue prior to the termination of this
Agreement and the repayment in full in cash of all Obligations outstanding
hereunder and the resignation of the Administrative Agent.


ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01.    Conditions of Initial Credit Extension . The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
(a)the Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Loan Parties,
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:
(i)executed counterparts of this Agreement and all Collateral Documents;
(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably




--------------------------------------------------------------------------------




require authorizing such Loan Party to enter into the transactions contemplated
by this Agreement and evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;
(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification;
(v)a favorable opinion of counsel to the Loan Parties acceptable to the
Administrative Agent (including local counsel opinions as requested by the
Administrative Agent) addressed to the Administrative Agent and each Lender, as
to the matters set forth concerning the Loan Parties and the Loan Documents in
form and substance satisfactory to the Administrative Agent;
(vi)a certificate of a Responsible Officer of the Borrower certifying: (A)
either (x) attaching copies of all material consents, licenses and approvals
required in connection with the execution, delivery and performance by the Loan
Parties and the validity against the Loan Parties of the Loan Documents to which
it is a party, and such consents, licenses and approvals shall be in full force
and effect, or (y) stating that no such consents, licenses or approvals are so
required, (B) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (C) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
(vii)(A) the Audited Financial Statements, (B) audited financial statements of
Holdings and its Subsidiaries for the 2009 and 2010 fiscal years, (C) unaudited
financial statements of Holdings and its Subsidiaries for the Reference Period
ended September 8, 2012, and (D) financial projections and business assumptions
including forecasts prepared by management of the Borrower of balance sheets,
income statements and cash flow statements on a quarterly basis for the 2013
fiscal year and on an annual basis for each year thereafter through the Maturity
Date, each in form satisfactory to the Administrative Agent and the Lenders;
(viii)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect (which insurance shall be
acceptable to the Administrative Agent and the Lenders), together with insurance
binders or other satisfactory certificates of insurance and endorsements naming
the Administrative Agent, on behalf of the Lenders, as an additional insured or
loss payee, as the case may be, under all insurance policies maintained with
respect to the liabilities, assets and properties of the Loan Parties;
(ix)evidence in form and substance reasonably satisfactory to the Administrative
Agent that the Collateral Documents shall be effective to create in favor of the
Administrative Agent, on behalf of the Secured Parties, a legal, valid and
enforceable first priority security interest in and Lien upon the Collateral.
All filings, recordings, deliveries of instruments and other reasonable actions
necessary or desirable in the opinion of the Administrative Agent to perfect,
protect and preserve such security interests shall have been duly effected;
(x)a completed and fully-executed Perfection Certificate for each of the Loan
Parties, the results of UCC, tax lien, bankruptcy and litigation searches (and
the equivalent thereof in all applicable foreign jurisdictions) with respect to
the Loan Parties and the Collateral indicating no Liens other than Permitted
Liens and otherwise in form and substance satisfactory to the




--------------------------------------------------------------------------------




Administrative Agent; and copies of duly filed UCC-1 forms for each of the Loan
Parties in each appropriate jurisdiction and office under the UCC;
(xi)a duly completed Compliance Certificate in form and detail satisfactory to
the Administrative Agent and the Lenders, signed by a Responsible Officer of the
Borrower, as of September 8, 2012 (based upon the unaudited financial statements
of Holdings and its Subsidiaries for the Reference Period ending September 8,
2012), after giving effect to the Loans made hereunder on the Closing Date,
evidencing pro forma compliance with each of the financial covenants set forth
in Section 7.11 hereof (assuming such financial covenants were in effect as of
September 8, 2012);
(xii)satisfactory evidence that, simultaneously with and upon the application of
the proceeds of the Loans to be advanced hereunder on the Closing Date, all
indebtedness and other obligations outstanding under the Existing Credit
Agreement (and all Liens related thereto) will have been paid and satisfied in
full and terminated in accordance with the terms thereof or otherwise rolled
into the Obligations under this Agreement;
(xiii)certified copies of those documents executed in connection with all
Subordinated Debt outstanding on the Closing Date and identified on Schedule
4.01(a)(xiii); and
(xiv)such other assurances, environmental reports, other reports, field audits,
audits, certificates, documents, consents or opinions as the Administrative
Agent or the Required Lenders reasonably may require.
(b)The absence of any event or condition since the date of the Audited Financial
Statements that has had or could be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect.
(c)The absence of any action, suit, investigation or proceeding pending or, to
the knowledge of the Loan Parties, threatened in any court or before any
arbitrator or governmental authority that would reasonably be expected to have a
Material Adverse Effect.
(d)The Lenders shall have completed a due diligence investigation of the
Borrower and the Guarantors in scope, and with results, satisfactory to the
Lenders.
(e)Arrangements completely satisfactory to the Administrative Agent have been
made for the payment at closing of all accrued fees and expenses of the
Administrative Agent required to be paid on or prior to the Closing Date shall
have been made (including the reasonable fees and expenses of counsel for the
Administrative Agent to the extent invoiced prior to the Closing Date) and
arrangements completely satisfactory to the Arranger for the payment of the fees
to be paid on or prior to the Closing Date to the Arranger pursuant to the Fee
Letter.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02.    Conditions to all Credit Extensions . The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:




--------------------------------------------------------------------------------




(a)(i) With respect to the Credit Extensions advanced on the Closing Date, the
representations and warranties of the Loan Parties contained in Article V or any
other Loan Document delivered on or before the Closing Date shall be true and
correct in all respects on and as of the Closing Date; and (ii) with respect to
any Credit Extension advanced after the Closing Date, the representations and
warranties of the Loan Parties contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (except to the extent already qualified by materiality, in which case
such representations and warranties shall be true and correct in all respects)
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c)If applicable, the Borrower shall deliver a pro forma calculation
demonstrating that such Credit Extension(s) will be “Senior Debt” permitted
under the Subordination Provisions of any Subordinated Debt.
(d)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.




ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
5.01.    Existence, Qualification and Power; Compliance with Laws . Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or other
organizational power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where such qualification is
required for the conduct of its business, and (d) is in compliance with all
Laws; except in each case referred to in clause (b)(i), (c) or (d), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
5.02.    Authorization; No Contravention . The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Loan Party's Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Loan Party
is a party or affecting such Loan Party or the properties of such Loan Party or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (c) violate any Law. Each Loan Party and each Subsidiary




--------------------------------------------------------------------------------




thereof is in compliance with all Contractual Obligations referred to in clause
(b)(i), except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
5.03.    Governmental Authorization; Other Consents . No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents (except, solely with respect to clause (d), to the extent
such approval, consent, exemption, authorization, notice or filing is required
solely due to the Administrative Agent's business, operations or status as a
national banking association).
5.04.    Binding Effect . This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
5.05.    Financial Statements; No Material Adverse Effect
(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the Loan
Parties and their Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Loan Parties and their Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated September 8, 2012, and the related consolidated statements of income or
operations and cash flows for the Reference Period ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Loan Parties and their Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments. Schedule 5.05 sets forth all material
indebtedness and other liabilities, direct or contingent, of the Loan Parties
and their consolidated Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.
(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
(d)The consolidated forecasted balance sheet and statements of income and cash
flows of Holdings and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Loan
Parties' best estimate of their future financial condition and performance,
except for potential acquisition activity.




--------------------------------------------------------------------------------




5.06.    Litigation . There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Responsible Officer of the Loan
Parties after due and diligent investigation, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Loan Parties
or any of their Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) except as specifically
disclosed in Schedule 5.06, either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect, and there has been no adverse change in the status, or financial effect
on any Loan Party or any Subsidiary thereof, of the matters described on
Schedule 5.06.
5.07.    No Default . Neither the Loan Parties nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08.    Ownership of Property; Liens . Each of the Loan Parties and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Loan Parties is subject to no Liens, other
than Liens permitted by Section 7.01.
5.09.    Environmental Compliance . The Loan Parties have conducted a review,
consistent with reasonable and customary standards of the waste recycling
industry, of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Loan Parties have reasonably concluded that, except as specifically
disclosed in Schedule 5.09:
(b)none of the Loan Parties or their Subsidiaries has received written notice
from any third party including, without limitation, any Governmental Authority,
(i) that any one of them has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B; (ii) that, except in instances that could not reasonably be expected
to result in aggregate liabilities, obligations or losses (collectively,
“Losses”) in excess of the Threshold Amount, any hazardous waste, as defined by
42 U.S.C. §6903(5), any hazardous substances as defined by 42 U.S.C. §9601(14),
any pollutant or contaminant as defined by 42 U.S.C. §9601(33) and any other
Hazardous Materials which any one of them has generated, transported or disposed
of has been found at any site at which a Governmental Authority has conducted or
has ordered that any of the Loan Parties conduct a remedial investigation,
removal or other response action pursuant to any Environmental Law; or (iii)
that, except in instances that could not reasonably be expected to result in
aggregate Losses in excess of the Threshold Amount, any of them is or shall be a
named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party's incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Materials;
(c)(i) no portion of the Real Estate is being used by any Loan Party, any Person
acting at the request of, on behalf of or through any Loan Party or any Person
otherwise permitted to be on the Real Estate by any Loan Party for the handling,
processing, storage or disposal of Hazardous Materials except in material
compliance with applicable Environmental Laws; (ii) no underground tank or other
underground storage receptacle for Hazardous Materials has been installed or
otherwise affixed by any Loan Party on any portion of the Real Estate, (iii) to
the best of the Loan Parties' knowledge, no underground tank or other
underground storage receptacle for Hazardous Materials is otherwise located on
any portion of the Real Estate; (iv) in the course of any activities conducted
by the Loan Parties or operators of their properties, no Hazardous Materials




--------------------------------------------------------------------------------




have been generated or are being used on the Real Estate except in material
compliance with applicable Environmental Laws; (v) to the best of the Loan
Parties' knowledge, there have been no releases (i.e., any past or present
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping) or threatened releases of Hazardous
Materials on, upon, into or from the properties of the Loan Parties, which
releases would reasonably be expected to have a Material Adverse Effect on the
value of any of the Real Estate or any properties to which Hazardous Materials
have migrated from the Real Estate; (vi) to the best of the Loan Parties'
knowledge, there have been no releases on, upon, from or into any real property
in the vicinity of any of the Real Estate which, through soil or groundwater
contamination, may have come to be located on, and which would reasonably be
expected to have a Material Adverse Effect on the value of, the Real Estate; and
(vii) in addition, any Hazardous Materials that have been generated or stored on
any of the Real Estate have been transported offsite only by carriers having an
identification number issued by the EPA (or the equivalent thereof in any
foreign jurisdiction), and, to the best of the Loan Parties' knowledge, treated
or disposed of only by treatment or disposal facilities maintaining valid
permits as required under applicable Environmental Laws, which transporters and
facilities, to the best of the Loan Parties' knowledge, have been and are
operating in material compliance with such permits and applicable Environmental
Laws.
5.10.    Insurance . The properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Loan Parties, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Loan
Parties and/or applicable Subsidiary operate.
5.11.    Taxes . The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Loan Parties or their Subsidiaries that would, if made,
have a Material Adverse Effect.
5.12.    ERISA Compliance
(d)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.
(e)There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(f)(i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with




--------------------------------------------------------------------------------




respect to any Pension Plan; (ii) the Loan Parties and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and no
Loan Party nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date; (iv)
no Loan Party nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) no Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
5.13.    Subsidiaries . Holdings has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens. The Loan Parties have no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Loan Parties have been validly issued and are fully paid
and nonassessable and are owned by those Persons and in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens. Part (a) of Schedule 5.13
identifies whether each Guarantor is an ECP Guarantor or a Non-ECP Guarantor.
5.14.    Margin Regulations; Investment Company Act; Public Utility Holding
Company Act
(g)None of the Loan Parties is engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (of any Loan
Party or of the Loan Parties on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Loan Parties and any Lender or any Affiliate
of any Lender relating to Indebtedness and within the scope of Section 8.01(e)
will be margin stock.
(h)None of the Loan Parties, any Person Controlling the Loan Parties, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 2005, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
5.15.    Disclosure . As set forth in Schedule 5.15, the Loan Parties have
disclosed to the Administrative Agent and the Lenders all material agreements,
instruments and corporate or other restrictions and all other matters known to
them that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided




--------------------------------------------------------------------------------




that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation.
5.16.    Compliance with Laws . Each of the Loan Parties is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.17.    Intellectual Property; Licenses, Etc . The Loan Parties own, or possess
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person. To the best
knowledge of the Loan Parties, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Loan Parties or any Subsidiary infringes
upon any rights held by any other Person. No claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of the Loan Parties,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
5.18.    Rights in Collateral; Priority of Liens . Each of the Loan Parties owns
the property granted by it as Collateral under the Collateral Documents, free
and clear of any and all Liens other than Permitted Liens. Upon the proper
filing of UCC financing statements, and the taking of the other actions required
by the Required Lenders, the Liens granted pursuant to the Collateral Documents
will constitute valid and enforceable first, prior and perfected Liens on the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties.
5.19.    Permits and Licenses . All permits and licenses necessary for the
operation of the Loan Parties' business have been obtained and remain in full
force and effect and are not subject to any appeals or further proceedings or to
any unsatisfied conditions that may allow material modification or revocation.
None of the Loan Parties, any of their Subsidiaries nor, to the knowledge of a
Responsible Officer of the Loan Parties, the holder of such licenses or permits
is in violation of any such licenses or permits, except for any violation which
would not have an adverse effect on the business, operations or financial
condition of the Loan Parties.
5.20.    Certain Transactions . Except as set forth on Schedule 5.20 or as
permitted in Section 7.08, and except for arm's length transactions pursuant to
which the Loan Parties make payments in the ordinary course of business upon
terms no less favorable than the Loan Parties could obtain from third parties,
none of the officers, directors, or employees of the Loan Parties are presently
a party to any transaction with the Loan Parties (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Loan Parties, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, the value of such transaction, when
aggregated with all other such transactions occurring during the term of this
Agreement, exceeds the Threshold Amount.
5.21.    Taxpayer Identification Number . Each Loan Party's true and correct
U.S. taxpayer identification number is set forth on Schedule 5.21.




--------------------------------------------------------------------------------




5.22.    Solvency . Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
5.23.    Labor Matters . There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any of its
Subsidiaries as of the Closing Date and none of the Loan Parties nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.
5.24.    OFAC. No Loan Party, nor any Related Party, (i) is currently the
subject of any Sanctions, (ii) is located, organized or residing in any
Designated Jurisdiction, or (iii) except as set forth in Schedule 5.24, is or
has been (within the previous five (5) years) engaged in any transaction with
any Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction. No Loan, nor the proceeds
from any Loan, has been used, directly or indirectly, to lend, contribute,
provide or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Arranger, the Administrative
Agent, the L/C Issuer or the Swing Line Lender) of Sanctions.
5.25.    True Copies of Organization Documents. The Borrower has furnished to
the Administrative Agent and the Lenders copies, in each case true and complete
as of the Closing Date, of all Organization Documents of each Loan Party.
5.26.    Subordinated Debt. The Obligations constitute “senior debt” (or a
similar term) under all Subordinated Debt.
ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Commitment hereunder and this
Agreement has not been terminated, any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
the Loan Parties shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Subsidiary to:
6.01.    Financial Statements . Deliver to the Administrative Agent and to each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Holdings, a consolidated and consolidating balance sheet
of Holdings and its Subsidiaries as at the end of such fiscal year, and the
related consolidated and consolidating statements of income or operations,
changes in shareholders' equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent (the “Accountants”), which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and such consolidating statements to be certified by a Responsible
Officer of the Borrower to the effect that such statements are fairly stated in
all material respects when considered in relation to the consolidated financial
statements of Holdings and its Subsidiaries;




--------------------------------------------------------------------------------




(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of Holdings in each fiscal year,
a consolidated and consolidating balance sheet of Holdings and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated and
consolidating statements of income or operations for such reporting period, the
portion of Holdings' fiscal year then ended and the fiscal quarter then ended,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations of Holdings and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and such consolidating statements to be certified by a Responsible
Officer of the Borrower to the effect that such statements are fairly stated in
all material respects when considered in relation to the consolidated financial
statements of Holdings and its Subsidiaries; and
(c)as soon as available, but in any event within sixty (60) days after the end
of each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of Holdings
and its Subsidiaries on a four week reporting period basis for the new fiscal
year (including the fiscal year in which the Maturity Date occurs).
6.02.    Certificates; Other Information . Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
(d)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
(e)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Loan Parties by independent accountants in connection with the accounts or
books of the Loan Parties, or any audit of any of them;
(f)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
Holdings, and copies of all annual, regular, periodic and special reports and
registration statements which Holdings may file or be required to file with the
SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise required to
be delivered to the Administrative Agent and the Lenders pursuant hereto;
(g)promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(h)promptly, such additional information regarding the business, financial or
corporate affairs of the Loan Parties, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request;
(i)as part of the Compliance Certificate delivered pursuant to clause (a) above,
each in form and substance satisfactory to the Administrative Agent, a
certification by a Responsible Officer of the Borrower (i) a report
supplementing Schedule 5.13 (Subsidiaries and other Equity Investments)
containing a description of all changes in the information included in such
Schedule as may be necessary for such Schedule to be accurate and complete, and
(ii) a certification that complete and correct copies of all documents modifying




--------------------------------------------------------------------------------




any term of any Organization Document of any Loan Party on or prior to the date
of delivery of such Compliance Certificate have been delivered to the
Administrative Agent or are attached to such certificate.
The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the Loan
Parties hereunder (collectively, “Borrower's Materials”) by posting the
Borrower's Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Loan Parties or their Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons'
securities. The Loan Parties hereby agree that it will use commercially
reasonable efforts to identify that portion of the Borrower's Materials that may
be distributed to the Public Lenders and that (w) all such Borrower's Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower's Materials “PUBLIC,” the Loan Parties shall be deemed
to have authorized the Administrative Agent, the Arranger, the L/C Issuer and
the Lenders to treat such Borrower's Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower's Materials constitute Information, they shall be treated as set forth
in Section 11.07); (y) all Borrower's Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower's Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
6.03.    Notices . Promptly notify the Administrative Agent and each Lender:
(j)of the occurrence of any Default or Event of Default; provided that, the Loan
Parties will include in such notice or otherwise deliver forthwith to the
Lenders a certificate specifying the nature and period of existence thereof and
what action the Loan Parties propose to take with respect thereto;
(k)of any matter that has resulted or could reasonably be expected to result in
potential liability in excess of the Threshold Amount or in a Material Adverse
Effect, including (i) breach or non-performance of, or any default under, a
Contractual Obligation of the Loan Parties or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Loan Parties or
any Subsidiary and any Governmental Authority; or (iii) the commencement of, or
any material development in, any inquiry, investigation, litigation or
proceeding affecting the Loan Parties or any Subsidiary, including pursuant to
any applicable Environmental Laws (including any written notice from any
Governmental Authority of any potential environmental liability);
(l)of the occurrence of any ERISA Event;
(m)of any material change in accounting policies or financial reporting
practices by the Loan Parties or any Subsidiary, including any determination by
the Loan Parties referred to in Section 2.10(b);
(n)of the entering into any collective bargaining agreement, Multiemployer Plan
or tax sharing agreement after the Closing Date and the opening of any deposit
account or securities account after the Closing Date; and
(o)an amendment to any of the Loan Parties' Organization Documents attaching a
true and correct copy of such amendment.




--------------------------------------------------------------------------------




Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Loan Parties have taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
6.04.    Payment of Obligations . Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Loan Parties or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Loan Parties or such Subsidiary and (c) all Indebtedness, as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness.
6.05.    Preservation of Existence, Etc . (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
6.06.    Maintenance of Properties . (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
6.07.    Maintenance of Insurance . (a) Maintain with financially sound and
reputable insurance companies not Affiliates of the Loan Parties, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days' prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance (or 10 days' prior notice of cancellation due to
non-payment of premium), and (b) pay all premiums therefor, and all amounts
owing under all insurance premium finance agreements, as and when due.
Notwithstanding the foregoing, the Loan Parties agree that the Administrative
Agent may, in its sole discretion, and without any obligation to do so, pay any
insurance premiums then due and payable, and any amounts due and payable under
insurance premium finance agreements, and any amounts so paid by the
Administrative Agent shall constitute Committed Loans hereunder.
6.08.    Compliance with Laws, Contracts, Licenses and Permits; Maintenance of
Material Licenses and Permits . (a) Comply in all material respects with all
agreements and instruments by which it or any of its properties may be bound and
the requirements of all Laws (including Environmental Laws) and all orders,
writs, injunctions, decrees, licenses and permits (including environmental
permits) applicable to it or to its business or property, except in such
instances in which (i) such requirement of any agreement or instrument or Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected




--------------------------------------------------------------------------------




to have a Material Adverse Effect; (b) maintain all material operating permits
and licenses for all landfills now owned or hereafter acquired; (c) dispose of
hazardous waste only at permitted disposal facilities operating, to the best of
such the Loan Parties' knowledge after reasonable inquiry, in material
compliance with applicable Environmental Laws; and (d) if at any time any
authorization, consent, approval, permit or license from any office, agency or
instrumentality of any Governmental Authority shall become necessary or required
in order that the Loan Parties or any of their Subsidiaries may fulfill any of
their obligations hereunder, such Loan Party or such Subsidiary will immediately
take or cause to be taken all reasonable steps within the power of such Loan
Party or such Subsidiary to obtain such authorization, consent, approval, permit
or license and promptly furnish the Administrative Agent and the Lenders with
evidence thereof.
6.09.    Books and Records . (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Loan Parties or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Loan Parties or such Subsidiary, as the case may be.
6.10.    Inspection Rights . Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and visually inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at the expense of the Loan Parties and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Loan Parties; provided, however, that if an Event of
Default has occurred and is continuing the Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Loan Parties at any time during
normal business hours and without advance notice.
6.11.    Use of Proceeds . Use the proceeds of the Credit Extensions (a) to
repay Indebtedness under the Existing Credit Agreement, (b) for Capital
Expenditures permitted under Section 7.11(c), (c) for Permitted Acquisitions,
and (d) for working capital and general corporate purposes.
6.12.    Collateral Records . Execute and deliver promptly to the Administrative
Agent, from time to time, solely for the Administrative Agent's convenience in
maintaining a record of the Collateral, such written statements, schedules and
lien searches as the Administrative Agent may reasonably require designating,
identifying or describing the Collateral. The failure by the Borrower or any
other Loan Party, however, to promptly give the Administrative Agent such
statements or schedules shall not affect, diminish, modify or otherwise limit
the Liens on the Collateral granted pursuant to the Collateral Documents.
6.13.    Reserved.
6.14.    Additional Subsidiaries.
(p)Cause each newly-created or newly-acquired Subsidiary to become a Guarantor
hereunder and a party to the Collateral Documents by executing and delivering to
the Administrative Agent a counterpart of a joinder agreement and providing such
other documentation as the Administrative Agent shall deem appropriate for such
purpose including, without limitation, amendments to the Securities Pledge
Agreement or new pledge agreements in substantially the same form, mortgages or
deeds of trust required by Section 6.15 below, Uniform Commercial Code searches
and filings, and 100% of the Equity Interests and assets of each such new
Subsidiary shall be pledged to the Administrative Agent, for the benefit of the
Secured Parties,




--------------------------------------------------------------------------------




documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a),
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of, inter
alia, the joinder agreement, all in form, content and scope reasonably
satisfactory to the Administrative Agent. In such event, the Administrative
Agent is hereby authorized by the parties hereto to amend Schedule 1 and
Schedule 5.13 hereto to include each such new Subsidiary.
(q)Except as set forth in Schedule 6.14, cause each of the Loan Parties (other
than Holdings and the Borrower) to be a direct or indirect wholly-owned
Subsidiary of the Borrower, and cause 100% of the Equity Interests of the
Borrower in each direct and indirect Subsidiary of the Borrower to be pledged to
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
the Securities Pledge Agreement or pursuant to a pledge agreement in form and
substance satisfactory to the Administrative Agent.
6.15.    Collateral Security . Except as set forth in Schedule 6.14, cause the
Obligations to be secured by (a) a perfected (except in Motor Vehicles and Real
Estate on the Closing Date) first-priority security interest (subject to
Permitted Liens entitled to priority under applicable Law) in all of the present
and future property and assets, real and personal, of each of the Loan Parties,
including, but not limited to, machinery and equipment, inventory and other
goods, accounts receivable, owned real estate, leaseholds, fixtures, bank
accounts, general intangibles, financial assets, investment property, license
rights, patents, trademarks, tradenames, copyrights, chattel paper, insurance
proceeds, contract rights, hedge agreements, documents, instruments,
indemnification rights, tax refunds and cash of each Loan Party, whether now
owned or hereafter acquired, pursuant to the terms of the Security Agreement
(including all present and future intercompany debt of each of the Loan Parties
and excluding fixed or capital assets subject to a purchase money financing or
Capitalized Lease permitted under Section 7.03(e) (so long as such financing or
lease remains in effect) to the extent that the terms of such financing
expressly prohibits such security interest); and (b) a pledge of one hundred
(100%) of all present and future capital stock or other Equity Interests of the
Loan Parties (other than the Borrower) and their present and future Subsidiaries
to the Administrative Agent, for the benefit of the Secured Parties pursuant to
the Securities Pledge Agreement; provided that each of the Loan Parties hereby
agrees, upon the request of the Administrative Agent, to deliver, as promptly as
practicable, but in any event within sixty (60) days after request therefor, or
such other later time, if any, to which the Administrative Agent may agree, (i)
certificates of titles for all Motor Vehicles owned by the Loan Parties with the
Administrative Agent listed as lienholder therein and, if required by the
Administrative Agent, the Loan Parties shall have retained Corporation Service
Company (or other similar company satisfactory to the Administrative Agent)
pursuant to agreements reasonably satisfactory to the Administrative Agent
pursuant to which Corporation Service Company (or such other company) will agree
to act as agent for the Secured Parties with respect to the perfection of
security interests in the Motor Vehicles owned by the Loan Parties; and (ii)
mortgages with respect to Real Estate and to take such other steps and make such
other deliveries as may be reasonably requested by the Administrative Agent
(including, without limitation, the delivery of legal opinions, consulting
engineer's reports, environmental site assessment reports, other environmental
reports, surveys, landlord consents, flood insurance determination and any
necessary flood insurance, and title insurance) so as to provide the
Administrative Agent, for the benefit of the Secured Parties, a perfected
first-priority security interest in such assets, provided that to the extent
that any lease of (or operating/management agreement with respect to) Real
Estate prohibits assignment of such lease (or operating/management agreement)
without the consent of the lessor or another party thereunder, the Loan Parties
shall not be required to grant a mortgage on the leasehold interest under such
lease, but in such event, the Loan Parties agree to diligently and in good faith
use its reasonable best efforts to obtain the consent (which consent shall be in
form and substance reasonably satisfactory to the Administrative Agent) of the
applicable lessor or other party to such leasehold mortgage (and, upon the
receipt of such consent, the Loan Parties shall promptly grant such leasehold
mortgage and comply with the other provisions of this Section 6.15 with respect
thereto).




--------------------------------------------------------------------------------




6.16.    Environmental Indemnification . Jointly and severally, and each of the
Loan Parties covenants and agrees to, indemnify and hold the Administrative
Agent, the L/C Issuer and the Lenders, and their respective affiliates, agents,
directors, officers and shareholders, harmless from and against any and all
claims, expense, damage, loss or liability incurred by such indemnified parties
(including all costs of legal representation incurred by such indemnified
parties) relating to (a) any Release or threatened Release of Hazardous
Materials on the Real Estate; (b) any violation of any Environmental Laws with
respect to conditions at the Real Estate or the operations conducted thereon; or
(c) the investigation or remediation of offsite locations at which the Loan
Parties, or their predecessors are alleged to have directly or indirectly
Disposed of Hazardous Materials. It is expressly acknowledged by the Loan
Parties that this covenant of indemnification shall survive any foreclosure or
any modification, release or discharge of any or all of the Security Documents
or the payment of the Loans and shall inure to the benefit of the Administrative
Agent and the Lenders and their respective successors and assigns.
6.17    .Compliance with Environmental Laws; Environmental Reports.
(r)Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that none of the Loan Parties nor any of
their Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.
(s)Furnish to the Administrative Agent promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on such Loan Party's or Subsidiary's part in connection with any environmental
activity whether or not there is damage to the environment and/or other natural
resources; provided that such notices shall be required only for such notices or
claims that would require expenditures and/or payment of fines by such Loan
Party or Subsidiary in excess of $1,000,000, individually or in the aggregate,
in any fiscal year.
6.18.    Further Assurances.
(t)Cooperate with the Lenders and the Administrative Agent and execute such
further instruments and documents as the Lenders or the Administrative Agent
shall reasonably request to carry out to their satisfaction the transactions
contemplated by this Agreement.
(u)From time to time upon the request of the Administrative Agent or any Lender,
including in connection with any Loan Party entering into a Hedge Agreement,
promptly provide to the Administrative Agent or such Lender with a written
certification, and any reasonably requested evidence, of any Guarantor's status
at such time as an ECP Guarantor or a Non-ECP Guarantor.
6.19.    Obligations as Senior Debt. To the extent applicable, designate the
Obligations of the Credit Parties hereunder as “senior debt” (or a similar term)
under any Subordinated Debt.
6.20.    Swap Contracts. Enter into Swap Contracts in the ordinary course of
business and not for speculative purposes on terms which are consistent with the
past practices of the Loan Parties.




--------------------------------------------------------------------------------




ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Loan Parties shall not, nor shall they
permit any Subsidiary to, directly or indirectly:
7.01.    Liens . Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Loan Parties or any of their
Subsidiaries as debtor, or assign any accounts or other right to receive income
other than the following:
(a)Liens pursuant to any Loan Document;
(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) and any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);
(c)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(d)carriers', warehousemen's, mechanics', materialmen's, repairmen's or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(e)pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance, medical and health insurance and
other social security legislation, other than any Lien imposed by ERISA;
(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; provided, that any deposits to secure obligations under surety and
appeal bonds or performance bonds (or any similar arrangement) shall be arranged
in the ordinary course of business and shall not cash collateralize all or any
material portion of the obligations thereunder;
(g)easements, rights-of-way, restrictions, plats (subject to Section 7.05),
re-plats (subject to Section 7.05) and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
(i)Liens securing Indebtedness permitted under Section 7.03(e); provided, that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and




--------------------------------------------------------------------------------




(j)bankers' Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more of accounts
maintained by a Loan Party with any Lender, in each case in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing solely the customary amounts owing to such bank with
respect to cash management and operating account arrangements; provided, that in
no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness.
7.02.    Investments . Make any Investments, except:
(k)Investments held by a Loan Party or Subsidiary in the form of Cash
Equivalents or short-term marketable debt securities;
(l)Subject to Section 11.19, Investments by any Loan Party in any other Loan
Party;
(m)Reserved.
(n)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(o)Investments in the form of Permitted Acquisitions and Indebtedness permitted
under Section 7.03;
(p)advances to officers, directors and employees of the Loan Parties and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes; provided, that, if the aggregate amount of advances to any
officer, director or employee exceed $125,000, such advances shall be evidenced
by a promissory note which shall be delivered to Lender and pledged to Lender to
secure the Obligations; and
(q)other Investments and advances not to exceed $500,000 in the aggregate at any
time outstanding; provided, that no Loan Party may make Investments in Mirachem
under this clause (g).
7.03.    Indebtedness . Create, incur, assume or suffer to exist any
Indebtedness, except:
(r)Indebtedness under the Loan Documents;
(s)Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof, which may include
any increases thereof so long as, in each case, such increase is permitted
pursuant to and included in calculating the amount of Indebtedness permitted
under Section 7.03(e); provided, that (i) except as provided above, the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed then applicable
market interest rate;




--------------------------------------------------------------------------------




(t)obligations (contingent or otherwise) of the Loan Parties existing or arising
under any Swap Contract (other than Fuel Derivatives Obligations), provided,
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(u)Indebtedness of the Loan Parties entered into to hedge the costs of fuel
purchased in the ordinary course of business of the Loan Parties with respect to
Fuel Derivatives Obligations, provided that the maturity of such agreements do
not exceed twenty four (24) months and provided that no Loan Party will enter
into a credit support annex or similar agreement in connection with such Fuel
Derivatives Obligations unless otherwise permitted to do so hereunder;
(v)Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets of the Loan Parties
within the limitations set forth in Section 7.01(j); provided, however, that the
aggregate amount of all such Indebtedness, shall not exceed $1,000,000;
(w)Subordinated Debt which shall be subordinated and made junior to the payment
and performance in full in cash of the Obligations on terms acceptable to, and
otherwise be on terms reasonably acceptable to, the Administrative Agent;
(x)Indebtedness pursuant to any Cash Management Agreement incurred in the
ordinary course of business and customary for Cash Management Agreements
generally;
(y)Unsecured Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;
(z)Other unsecured Indebtedness not to exceed $500,000 at any time outstanding;
and
(aa)Subject to Section 11.19, Guarantees of any Loan Party in respect of
Indebtedness otherwise permitted hereunder.
7.04.    Fundamental Changes . Merge, dissolve, liquidate, consolidate with or
into another Person, Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, or acquire all or
substantially all of the assets or more than fifty percent (50%) (or other
interest that would require consolidation of the acquired Person with the Loan
Parties under GAAP (including pursuant to Section 1.03(c))) of the Equity
Interests of any other Person, except that, so long as no Default or Event of
Default exists or would result therefrom:
(ab)any Loan Party (other than Holdings or the Borrower) may merge or
consolidate with another Loan Party; and
(ac)any Loan Party (other than Holdings or the Borrower) may (i) Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party, and (ii) make Dispositions permitted by Section 7.05; and
(ad)any Loan Party may purchase or otherwise acquire all or substantially all of
the assets or 100% of the Equity Interests of any other Person (a “Permitted
Acquisition”), provided, that:




--------------------------------------------------------------------------------




(i)at the time of such acquisition, no Default or Event of Default has occurred
and is continuing, and such acquisition will not otherwise create a Default or
an Event of Default hereunder;
(ii)such Loan Party shall be the surviving Person in any merger or
consolidation;
(iii)the business to be acquired operates predominantly in the United States or
Canada;
(iv)the business to be acquired is predominantly in the same lines of business
as the Loan Parties, or in businesses reasonably related or incidental thereto
or reasonable extensions thereof;
(v)the board of directors and (if required by applicable law) the shareholders,
or the equivalent of each thereof, of the business to be acquired have approved
such acquisition as evidenced by written resolutions or consents evidencing such
approval;
(vi)(A) in the case of an asset acquisition, all of the assets acquired shall be
acquired by a Loan Party or by a newly-created Subsidiary, and any such
newly-created Subsidiary shall, within fifteen (15) days thereafter (or such
longer period approved by the Administrative Agent), become a Loan Party
hereunder in accordance with Section 6.14 and shall pledge (or cause to be
pledged) all of its assets and 100% of its Equity Interests to the
Administrative Agent for the benefit of the Lenders, or (B) in the case of an
acquisition of the Equity Interests of the acquired company, such acquired
company shall, within fifteen (15) days thereafter (or such longer period
approved by the Administrative Agent), become a Loan Party in accordance with
Section 6.14 and shall pledge (or cause to be pledged) all of its assets and
shall pledge 100% of its Equity Interests to the Administrative Agent for the
benefit of the Lenders, or such acquired company shall be merged or amalgamated
with and into a Loan Party (which shall be the surviving entity), which shall
otherwise comply with the provisions of Section 6.14 hereof;
(vii)after giving effect to such acquisition, the Loan Parties shall be in
compliance, on a pro forma historical basis, with the financial covenants
contained in Section 7.11 hereof (using EBITDA of the Loan Parties as at the end
of the most recently completed Reference Period and Funded Debt as of the date
of the acquisition, after giving effect to any Indebtedness incurred in
connection therewith);
(viii)the total consideration to be paid by the Loan Parties in connection with
any acquisition or series of related acquisitions (including in such total
consideration deferred cash payments, contingent or otherwise, and the aggregate
amount of all liabilities assumed or, in the case of a acquisition of the Equity
Interests of the acquisition target, including all liabilities of such
acquisition target) shall not exceed (x) $3,000,000 for each such acquisition
(or series of related acquisitions) and (y) $10,000,000 in the aggregate for all
such acquisitions consummated in any fiscal year, without in each case the
written approval of the Administrative Agent and the Required Lenders;
(ix)in connection with any acquisition or series of related acquisitions
requiring the written approval of the Administrative Agent and the Required
Lenders pursuant to clause (viii) above, the Loan Parties shall furnish the
Administrative Agent (which, in the case of items (B), (C) and (F) below and any
additional items reasonably and customarily requested by any Lender, shall be
distributed to the Lenders) with (A) a copy of the purchase agreement, (B) the
audited or reviewed (if available, or otherwise unaudited) financial statements
for the preceding three (3) fiscal years or such shorter period of time as such
entity or division has been in existence, (C) financial projections, (D) a
summary of the Loan Parties' results of their standard due diligence review
including the results of UCC, tax lien, bankruptcy and litigation searches (and
the equivalent thereof in all applicable




--------------------------------------------------------------------------------




foreign jurisdictions) with respect to the entities or assets being acquired,
(E) at the request of the Administrative Agent, in the case of any acquisition
of Real Estate or if the acquisition target owns Real Estate, a review by a
consulting engineer satisfactory to the Administrative Agent and a copy of such
consulting engineer's report, (F) a Compliance Certificate demonstrating
compliance with the financial covenants contained in Section 7.11 on a pro forma
historical combined basis as if the transaction occurred on the first day of the
period of measurement (using EBITDA of the Loan Parties as at the end of the
most recently completed Reference Period and Funded Debt as of the date of the
acquisition, after giving effect to any indebtedness incurred in connection
therewith), (G) written evidence that the board of directors and (if required by
applicable law) the shareholders, or the equivalent thereof, of the business to
be acquired have approved such acquisition, (H) environmental site assessments
and such other environmental information and reports as the Administrative Agent
shall request, (I) a Responsible Officer's Certificate of the Loan Parties
listing all Permitted Acquisitions consummated in the applicable fiscal year and
the cash consideration (including all deferred consideration) paid, or to be
paid, by the Loan Parties in connection therewith, (J) evidence satisfactory to
the Administrative Agent that all Liens on the entities and assets to be
acquired have been terminated, or will be terminated automatically upon the
consummation of the proposed acquisition (other than Liens expressly permitted
under this Agreement), including, but not limited to, (x) payoff letters and
collateral releases executed by each of the proposed acquisition target's
secured lenders, if any, in form and substance satisfactory to the
Administrative Agent, and (y) such UCC-3 termination statements, mortgage
releases, intellectual property releases and other instruments and releases (or
provision therefor satisfactory to the Administrative Agent) as are necessary to
terminate such Liens (other than Liens expressly permitted under this
Agreement); and (K) such other information as the Administrative Agent may
reasonably request, which in each case shall be in form and substance reasonably
acceptable to the Administrative Agent.
7.05.    Dispositions . Make any Disposition or enter into any agreement to make
any Disposition, except:
(ae)Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(af)Dispositions of inventory in the ordinary course of business;
(ag)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement equipment or real property or (ii) the proceeds of such Disposition
are applied to the purchase price of replacement equipment or real property
within 90 days of such Disposition;
(ah)Subject to Section 11.19, Dispositions of property by a Loan Party to
another Loan Party; and
(ai)Other Dispositions, provided that such Disposition shall not exceed $500,000
in any fiscal year.
provided, however, that any Disposition pursuant to clauses (a) through (e)
shall be for fair market value.
7.06.    Restricted Payments . Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom:




--------------------------------------------------------------------------------




(aj)Subject to Section 11.19, each Loan Party may make Restricted Payments to
another Loan Party;
(ak)the Loan Parties may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
(al)the Loan Parties and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and
(am)other Restricted Payments approved in writing by the Required Lenders.
7.07.    Change in Nature of Business . Engage in any material line of business
substantially different from those lines of business conducted by the Loan
Parties on the date hereof or any business substantially related or incidental
thereto.
7.08.    Transactions with Affiliates . Other than those transactions set forth
on Schedule 7.08 hereto or permitted under Section 7.04(a), enter into any
transaction of any kind with any Affiliate of the Loan Parties, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm's length transaction with a Person other than an Affiliate; provided, that,
Subject to Section 11.19, any Loan Party shall be permitted to enter into any
transaction with another Loan Party.
7.09.    Burdensome Agreements; Negative Pledges . Except as set forth in
Schedule 7.09, enter into any Contractual Obligation (other than this Agreement
or any other Loan Document) that (a) limits the ability (i) of any Subsidiary to
make Restricted Payments to the Loan Parties or to otherwise transfer property
to the Loan Parties, (ii) of any Subsidiary to become a Loan Party hereunder or
Guarantee the Indebtedness of any Loan Party or (iii) of the Loan Parties or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person.
7.10.    Use of Proceeds . Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11.    Financial Covenants
(an)Leverage Ratio. Permit as at the end of any Reference Period (i) ending on
or before the last day of the 2013 fiscal year, the ratio of (x) Funded Debt as
of the last day of the Reference Period then ending, to (y) EBITDA for such
Reference Period (the “Leverage Ratio”) to exceed 3.25:1.00 and (ii) ending at
any time thereafter, the Leverage Ratio for the Reference Period then ending to
exceed 3.00:1.00.
(ao)Interest Coverage Ratio. Permit as at the end of any Reference Period, the
ratio of (a) EBITDA for the Reference Period then ending to (b) Interest Expense
for such Reference Period (the “Interest Coverage Ratio”) to be less than
3.50:1.00.




--------------------------------------------------------------------------------




(ap)Capital Expenditures. Make or become legally obligated to make any Capital
Expenditures after the Closing Date, except for Capital Expenditures not
exceeding, in the aggregate, 1.50 times the actual consolidated depreciation and
amortization expenses incurred in any fiscal year; provided, that the following
expenses may be excluded from the calculation of Capital Expenditures for the
purposes of this Section 7.11(c): (x) up to $20,000,000 of expenses incurred by
the Loan Parties in the 2013 and 2014 fiscal years in connection with the
expansion of the Borrower's existing re-refining plant, and (y) up to
$100,000,000 of expenses incurred by the Loan Parties in the aggregate in
connection with the construction of a new re-refining plant during the 2014,
2015, 2016 and 2017 fiscal years.
7.12.    Subordinated Debt . (a) Amend, supplement or otherwise modify the terms
of the Subordinated Debt other than as permitted under the Subordination
Agreement applicable thereto, (b) Make any payment or prepayment of principal
of, or premium or interest on, any Subordinated Debt, other than as permitted
under the Subordination Agreement applicable thereto, (c) redeem, retire,
purchase, defease or otherwise acquire any Subordinated Liabilities except as
permitted under the Subordination Agreement applicable thereto or (d) make any
deposit (including the payment of amounts into a sinking fund or other similar
fund) for any of the foregoing purposes.
7.13.    Amendments to Organization Documents . Amend any of its Organization
Documents in any manner that could reasonably be expected to be adverse to the
Administrative Agent or the Lenders or otherwise result in a Material Adverse
Effect.
7.14.    Sanctions. Permit any Loan or the proceeds of any Loan, directly or
indirectly, (i) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (ii) to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; or (iii) in any other
manner that will result in any violation by any Person (including any Lender,
the Arranger, the Administrative Agent, the L/C Issuer or the Swing Line Lender)
of any Sanctions.
7.15.    Holding Company . In the case of Holdings, engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in the
Borrower, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its
obligations thereunder, and (e) activities incidental to the businesses or
activities described in clauses (a) through (d) of this Section.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01.    Events of Default . Any of the following shall constitute an “Event of
Default”:
(a)Non-Payment. The Loan Parties fail to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three (3) days after the same becomes due, any interest on any Loan or on
any L/C Obligation, or any fee due hereunder, or (iii) within five (5) days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
(b)Specific Covenants. The Loan Parties fail to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.14, 6.15, 6.19 or Article VII; or




--------------------------------------------------------------------------------




(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in clause (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days; or
(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading when made or deemed made;
or
(e)Cross-Default. (i) the Loan Parties or any Subsidiary (A) fail to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Loan Party or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by any Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or
(f)Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or
(h)Judgments. There is entered against any one or more of the Loan Parties or
any Subsidiary (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that




--------------------------------------------------------------------------------




have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Loan Parties under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Loan Parties or any ERISA Affiliate fail to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect in any material respect; or
any Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof or any Collateral Document after delivery thereof pursuant to
Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 7.01) on the Collateral purported to be covered
thereby; or
(k)Subordination. (i) The subordination provisions of the documents evidencing
or governing any Subordinated Debt (including any Subordination Agreement)
(collectively, the “Subordination Provisions”) shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable subordinated Indebtedness; or
(ii) any Loan Party shall, directly or indirectly, disavow or contest in any
manner (A) the effectiveness, validity or enforceability of any of the
Subordination Provisions, (B) that the Subordination Provisions exist for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer or (C) that
all payments of principal of or premium and interest on the applicable
subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions; or
(l)Material Adverse Effect. There occurs any event or circumstance that has a
Material Adverse Effect; or
(m)Change of Control. There occurs any Change of Control.
8.02.    Remedies Upon Event of Default . If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(n)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(o)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;




--------------------------------------------------------------------------------




(p)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(q)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03.    Application of Funds . After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to the Lenders and the L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer (including
fees and time charges for attorneys who may be employees of any Lender or the
L/C Issuer) arising under the Loan Documents and amounts payable under Article
III, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid L/C Fees and interest on the Loans, L/C Borrowings and other Obligations
arising under the Loan Documents, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;
Fourth, to (i) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them; (ii) to the Administrative Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit; and (iii) to payment of
Obligations then owing under Hedge Agreements and Cash Management Agreements,
ratably among the Hedge Banks and the Cash Management Banks, with respect to all
of the foregoing under clauses (i) through (iii), ratably among them in
proportion to the respective amounts described in this clause Fourth held by
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount




--------------------------------------------------------------------------------




remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Cash Management
Agreements and Hedge Agreements shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Each Cash Management Bank or Hedge Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.
ARTICLE IX.
ADMINISTRATIVE AGENT

9.01.    Appointment and Authorization of the Administrative Agent
(a)Each of the Lenders and the L/C issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and none of the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
9.02.    Rights as a Lender . The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “the Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.




--------------------------------------------------------------------------------




9.03.    Exculpatory Provisions . The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(c)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(d)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(e)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(f)the Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 11.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice describing such Default is given in writing to the Administrative
Agent by the Loan Parties, a Lender or the L/C Issuer. The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
9.04.    Reliance by the Administrative Agent . The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative




--------------------------------------------------------------------------------




Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
9.05.    Delegation of Duties . The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06.    Resignation of the Administrative Agent
(g)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(h)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
(i)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative




--------------------------------------------------------------------------------




Agent as provided for above. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent's resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(j)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
9.07.    Non-Reliance on the Administrative Agent and Other the Lenders . Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08.    No Other Duties, Etc . Anything herein to the contrary notwithstanding,
no Lender holding a title listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
9.09.    The Administrative Agent May File Proofs of Claim . In case of the
pendency of proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the




--------------------------------------------------------------------------------




Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
(k)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and
(l)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
9.10.    Collateral Matters
(m)Without limiting the provisions of Section 9.09, each Lender hereby
irrevocably authorizes and directs the Administrative Agent, as “collateral
agent” pursuant to Section 9.01(b) or otherwise, to enter into the Collateral
Documents for the benefit of such Lender. Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth in Section 11.01, any action taken by the Required
Lenders, in accordance with the provisions of this Agreement or the Collateral
Documents, and the exercise by the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders. The
Administrative Agent is hereby authorized (but not obligated) on behalf of all
of the Lenders, without the necessity of any notice to or further consent from
any Lender from time to time prior to, an Event of Default, to take any action
with respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.
(n)Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(i)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Cash
Management Agreements and Hedge Agreements as to which arrangements




--------------------------------------------------------------------------------




satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) subject to Section 11.01, if approved, authorized
or ratified in writing in accordance with Section 11.01;
(ii)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by this Agreement or any other Loan Document.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.
(o)The Administrative Agent shall have no obligation whatsoever to any Lender,
the L/C Issuer or any other Person to assure that the Collateral exists or is
owned by any Loan Party or is cared for, protected or insured or that the Liens
granted to the Administrative Agent herein or in any of the Collateral Documents
or pursuant hereto or thereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Administrative Agent in this Section 9.10
or in any of the Collateral Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Administrative Agent's own interest in the Collateral as
one of the Lenders and that the Administrative Agent shall have no duty or
liability whatsoever to the Lenders or the L/C Issuer. the Administrative Agent
shall not be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11.    Cash Management Agreements and Hedge Agreements . No Cash Management
Bank or Hedge Bank that obtains the benefits of Section 8.03, any Guaranty or
any Collateral by virtue of the provisions hereof or of any Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Cash
Management Agreements and Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.
ARTICLE X.
CONTINUING GUARANTY

10.01.    Guaranty . Each of the Guarantors hereby jointly and severally,
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Borrower to the Secured Parties, and whether
arising hereunder or under any other Loan Document, any




--------------------------------------------------------------------------------




Secured Cash Management Agreement or any Secured Hedge Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys' fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof); provided, however, that
notwithstanding anything to the contrary contained in any Loan Document, for
Obligations arising under any Hedge Agreement (such Obligations, the “Hedge
Obligations”), such Hedge Obligations shall be guaranteed hereunder by only
those Guarantors that are ECP Guarantors at the time the Hedge Agreement giving
rise to such Hedge Obligation was or hereafter is entered into, except to the
extent (if any) that such Guarantor's status as a Non-ECP Guarantor at such time
would not legally prohibit it from making such guarantee under the Commodity
Exchange Act and other applicable law; provided, further, that if at any time
any Non-ECP Guarantor becomes an ECP Guarantor, the guarantee made by such
Guarantor hereunder shall be deemed to be automatically amended (without any
further action required by any Person) to include liability for all Obligations
constituting Hedge Obligations existing at such time. The Administrative Agent's
books and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon each of the
Guarantors, and conclusive for the purpose of establishing the amount of the
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Obligations or any instrument or agreement
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of each of the Guarantors under this Guaranty, and
each of the Guarantors hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. Anything
contained herein to the contrary notwithstanding, the obligations of each
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal, provincial, territorial or state law.
10.02.    Rights of Lenders. Each of the Guarantors consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each of the Guarantors consents to the taking of,
or failure to take, any action which might in any manner or to any extent vary
the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.
10.03.    Certain Waivers . Each of the Guarantors waives (a) any defense
arising by reason of any disability or other defense of the Borrower or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Secured Party) of the liability of the Borrower; (b) any
defense based on any claim that such Guarantor's obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting such Guarantor's liability hereunder; (d) any right to
proceed against the Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by




--------------------------------------------------------------------------------




applicable law limiting the liability of or exonerating guarantors or sureties.
Each of the Guarantors expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations. As provided below, this
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.
10.04.    Obligations Independent . The obligations of each of the Guarantors
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.
10.05.    Subrogation . None of the Guarantors shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments are terminated. If any amounts
are paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.
10.06.    Termination; Reinstatement . This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments with respect to the Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or any
Guarantors is made, or any of the Secured Parties exercises its right of setoff,
in respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each of the
Guarantors under this paragraph shall survive termination of this Guaranty.
10.07.    Subordination . Each of the Guarantors hereby subordinates the payment
of all obligations and indebtedness of the Borrower owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to such Guarantor as subrogee of the Secured Parties
or resulting from such Guarantor's performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations. If the Secured Parties
so request, any such obligation or indebtedness of the Borrower to any of the
Guarantors shall be enforced and performance received by such Guarantor as
trustee for the Secured Parties and the proceeds thereof shall be paid over to
the Secured Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty.
10.08.    Stay of Acceleration . If acceleration of the time for payment of any
of the Obligations is stayed, in connection with any case commenced by or
against any of the Guarantors or the Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by the Guarantors
immediately upon demand by the Secured Parties.




--------------------------------------------------------------------------------




10.09.    Condition of Borrower . Each of the Guarantors acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as such Guarantor requires, and that none of the Secured Parties has
any duty, and such Guarantor is not relying on the Secured Parties at any time,
to disclose to such Guarantor any information relating to the business,
operations or financial condition of the Borrower or any other guarantor (such
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).
10.10.    Joint and Several Liability of the Loan Parties.
(a)Each of the Loan Parties is accepting joint and several liability for the
Obligations of all of the Loan Parties hereunder and under the other Loan
Documents in consideration of the financial accommodations to be provided by the
Administrative Agent and the Lenders under this Agreement, for the mutual
benefit, directly and indirectly, of each of the Loan Parties and in
consideration of the undertakings of each other Loan Party to accept joint and
several liability for the Obligations.
(b)Each of the Loan Parties, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Loan Parties with respect to the payment
and performance of all of the Obligations of the Loan Parties (including,
without limitation, any Obligations arising under this Section 10.10), it being
the intention of the parties hereto that all of the Obligations shall be the
joint and several obligations of each of the Loan Parties without preferences or
distinction among them.
(c)If and to the extent that any of the Loan Parties shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the Loan Parties will make such payment with respect to, or perform, such
Obligation.
(d)The Obligations of each of the Loan Parties under the provisions of this
Section 10.10 constitute full recourse obligations of each of the Loan Parties
enforceable against each such Loan Party to the full extent of its properties
and assets.
(e)Except as otherwise expressly provided in this Agreement, each of the Loan
Parties, to the fullest extent permitted by applicable law, hereby waives notice
of acceptance of its joint and several liability, notice of any Loans or other
extensions of credit made under this Agreement, notice of any action at any time
taken or omitted by the Administrative Agent or the Lenders under or in respect
of any of the Obligations, and, generally, to the extent permitted by applicable
law, all demands, notices (other than those required pursuant to the terms of
this Agreement or the Loan Documents) and other formalities of every kind in
connection with this Agreement. Each of the Loan Parties, to the fullest extent
permitted by applicable law, hereby waives all defenses which may be available
by virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshaling of assets of the Loan
Parties and any other entity or Person primarily or secondarily liable with
respect to any of the Obligations and all suretyship defenses generally. Each of
the Loan Parties, to the fullest extent permitted by applicable law, hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by the Lenders at any time or times in
respect of any default by any of the Loan Parties in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Lenders in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or




--------------------------------------------------------------------------------




times, of any security for any of the Obligations or the addition, substitution
or release, in whole or in part, of any of the Loan Parties. Without limiting
the generality of the foregoing, each of the Loan Parties assents to any other
action or delay in acting or failure to act on the part of the Lenders with
respect to the failure by any of the Loan Parties to comply with any of its
respective Obligations including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 10.10, afford grounds for terminating, discharging or relieving
any Loan Party, in whole or in part, from any of its Obligations under this
Section 10.10, it being the intention of each of the Loan Parties that, so long
as any of the Obligations hereunder remain unsatisfied, the Obligations of the
Loan Parties under this Section 10.10 shall not be discharged except by
performance and then only to the extent of such performance. The Obligations of
each of the Loan Parties under this Section 10.10 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, re-construction or similar proceeding with respect to any of the
Loan Parties, the Administrative Agent or the Lenders. The joint and several
liability of the Loan Parties hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any of
the Loan Parties, the Administrative Agent or the Lenders.
(f)To the extent any Loan Party makes a payment hereunder in excess of the
aggregate amount of the benefit received by such Loan Party in respect of the
extensions of credit under this Agreement (the “Benefit Amount”), then such Loan
Party, after the payment in full, in cash, of all of the Obligations, shall be
entitled to recover from each other Loan Party such excess payment, pro rata, in
accordance with the ratio of the Benefit Amount received by each such other Loan
Party to the total Benefit Amount received by all the Loan Parties, and the
right to such recovery shall be deemed to be an asset and property of such Loan
Party so funding; provided, that each of the Loan Parties hereby agrees that it
will not enforce any of its rights of contribution or subrogation against the
other Loan Parties with respect to any liability incurred by it hereunder or
under any of the other Loan Documents, any payments made by it to any of the
Lenders or the Administrative Agent with respect to any of the Obligations or
any collateral security therefor until such time as all of the Obligations have
been irrevocably paid in full in cash. Any claim which any Loan Party may have
against any other Loan Party with respect to any payments to the Lenders or the
Administrative Agent hereunder or under any other Loan Document are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Loan Party, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other Loan
Party therefor.
(g)Each of the Loan Parties hereby agrees that the payment of any amounts due
with respect to the indebtedness owing by any Loan Party to any other Loan Party
is hereby subordinated to the prior payment in full in cash of the Obligations.
Each Loan Party hereby agrees that after the occurrences and during the
continuance of any Default or Event of Default, such Loan Party will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Loan Party
owing to such Loan Party until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Loan Party shall collect,
enforce or receive any amounts in respect of such indebtedness before payment in
full in cash of the Obligations, such amounts shall be collected, enforced,
received by such Loan Party as trustee for the Administrative Agent and be paid
over to the Administrative Agent for the pro rata accounts of the Lenders (in
accordance with each such Lender's Applicable Percentage) to be applied to repay
(or be held as security for the repayment of) the Obligations.




--------------------------------------------------------------------------------




(h)The provisions of this Section 10.10 are made for the benefit of the
Administrative Agent and the Lenders and their successors and assigns, and may
be enforced in good faith by them from time to time against any or all of the
Loan Parties as often as the occasion therefor may arise and without requirement
on the part of the Administrative Agent or the Lenders first to marshal any of
their claims or to exercise any of their rights against any other Loan Party or
to exhaust any remedies available to them against any other Loan Party or to
resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 10.10 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or the
Lenders upon the insolvency, bankruptcy or reorganization of any of the Loan
Parties or is repaid in good faith settlement of a pending or threatened
avoidance claim, or otherwise, the provisions of this Section 10.10 will
forthwith be reinstated in effect, as though such payment had not been made.
(i)Each of the Loan Parties hereby appoints the Borrower, and the Borrower
hereby agrees, to act as its representative and authorized signer with respect
to any notices, demands, communications or requests under this Agreement or the
other Loan Documents, including, without limitation, with respect to Loan
Notices, L/C Applications and Compliance Certificates and pursuant to Section
10.02 of this Agreement. Notice to the Borrower shall be deemed notice to the
Loan Parties.
(j)It is the intention and agreement of the Loan Parties and the Lenders that
the obligations of the Loan Parties under this Agreement shall be valid and
enforceable against each Loan Party to the maximum extent permitted by
applicable law. Accordingly, if any provision of this Agreement creating any
obligation of the Loan Parties in favor of the Administrative Agent and the
Lenders shall be declared to be invalid or unenforceable in any respect or to
any extent, it is the stated intention and agreement of the Loan Parties, the
Administrative Agent and the Lenders that any balance of the obligation created
by such provision and all other obligations of the Loan Parties to the
Administrative Agent and the Lenders created by other provisions of this
Agreement shall remain valid and enforceable. Likewise, if by final order a
court of competent jurisdiction shall declare any sums which the Administrative
Agent and the Lenders may be otherwise entitled to collect from the Loan Parties
under this Agreement to be in excess of those permitted under any law (including
any federal or state fraudulent conveyance or like statute or rule of law)
applicable to the Loan Parties' obligations under this Agreement, it is the
stated intention and agreement of the Loan Parties and the Administrative Agent
and the Lenders that all sums not in excess of those permitted under such
applicable law shall remain fully collectible by the Administrative Agent and
the Lenders from the Loan Parties.
10.11.    Designation of the Borrower as the Agent for the Loan Parties . For
purposes of this Agreement, the Loan Parties hereby designate the Borrower as
the agent and representative of each Loan Party for all purposes hereunder and
the Borrower hereby accepts each such appointment. The Administrative Agent and
each Lender may regard any notice or other communication pursuant to any Loan
Document from the Borrower as a notice or communication from all the Loan
Parties, and may give any notice or communication required or permitted to be
given to any Loan Party or the Loan Parties hereunder to the Borrower on behalf
of such Loan Party or the Loan Parties. Each Loan Party agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by the Borrower shall be deemed for all purposes to have been made
by such Loan Party and shall be binding upon and enforceable against such Loan
Party to the same extent as if the same had been made directly by such Loan
Party.
ARTICLE XI.
MISCELLANEOUS





--------------------------------------------------------------------------------




11.01.    Amendments, Etc . No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Loan Parties and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given except that no such
amendment, waiver or consent shall:
(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender except that, in the sole discretion of the Administrative Agent,
only a waiver by the Administrative Agent shall be required with respect to
immaterial matters or items specified in Section 4.01(a)(iii) or (iv) and other
items noted in the post-closing letter made available to the Lenders with
respect to which the Loan Parties have given assurances satisfactory to the
Administrative Agent that such items shall be delivered promptly following the
Closing Date;
(b)extend or increase the Revolving Commitment of any Lender (or reinstate any
Revolving Commitment terminated pursuant to Section 8.02) without the written
consent of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments, if any) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby (it being understood that any vote to rescind acceleration of amounts
owing with respect to the Loans and other Obligations under the Loan Documents
shall only require the approval of the Required Lenders);
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby except that only the consent of the Required Lenders shall be necessary
(i) to amend the definition of “Default Rate” or to waive any obligation of the
Loan Parties to pay interest or L/C Fees at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee;
(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)(x) change any provision of this Section 11.01 or the definition of “Required
Lenders” without the written consent of each Lender, or (y) to the extent
applicable hereunder with respect to a particular facility or tranche, increase
or decrease the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender permitted to vote
on such amendment, waiver, modification, determination or consent (i.e. each
Lender participating in the applicable revolving credit or term loan facility or
tranche); or
(g)except as provided herein, release (A) the Liens on all or substantially all
of the Collateral in any transaction or series of related transactions except in
accordance with the terms of any Loan Document without the written consent of
each Lender (excluding, if any Loan Party becomes a debtor under any Debtor
Relief Law, the release of “cash collateral”, as defined in Section 363(a) of
the federal Bankruptcy Code pursuant to a cash collateral stipulation with the
debtor approved by the Required Lenders) or (B) all or substantially all of the
value of the Guarantees of the Obligations made by the Guarantors;




--------------------------------------------------------------------------------




and, provided, that (i) no amendment, waiver or consent shall, unless in writing
and signed by the L/C Issuer in addition to the Lenders required above, affect
the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Revolving Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender, and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.
Notwithstanding any provision in this Section 11.01 to the contrary but subject
to Section 2.14 (including those matters that may be addressed in a Conforming
Amendment without the requirement for additional consents pursuant to Section
2.14), this Agreement may be amended with the written consent of the Required
Lenders, the Administrative Agent and the Loan Parties (i) to add one or more
additional revolving credit or term loan facilities to this Agreement and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender, or requires the consent of each Lender directly affected by such
proposed amendment, waiver, consent or release, and such amendment, waiver,
consent or release has been approved by the Required Lenders or, as applicable,
by more than fifty percent (50%) of the Lenders who would be directly affected
by such amendment, waiver, consent or release, the Loan Parties may (x) in the
case of a non-consenting Revolving Lender, reduce such non-consenting Revolving
Lender's Revolving Commitment on a non-pro-rata basis and repay a proportional
amount of the Committed Loans advanced by such non-consenting Revolving Lender
on a non-pro rata basis, (y) in the case of a non-consenting term loan Lender,
repay such non-consenting term loan Lender's term Loans on a non-pro-rata basis,
or (z) replace such non-consenting Lender in accordance with Section 11.13;
provided, that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section and/or by such repayment
(together with all other such repayments effected by, or assignments required
by, the Loan Parties to be made pursuant to this paragraph), and provided,
further, that after giving effect to any such repayment of Committed Loans (and
corresponding reductions in the Aggregate Commitments), the Loan Parties have at
least $10,000,000 in unused Aggregate Commitments.
11.02.    Notices; Effectiveness; Electronic Communications
.




--------------------------------------------------------------------------------




(h)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to the Loan Parties, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties), as may be updated pursuant to Section 11.02(d).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient), with confirmation of transmission by the transmitting equipment.
Notices delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).
(i)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(j)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER'S MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER'S MATERIALS. NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER




--------------------------------------------------------------------------------




CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER'S
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Loan Parties, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower's, any Loan Party's or the
Administrative Agent's transmission of Borrower's Materials through the
Internet.
(k)Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Loan Parties, the Administrative Agent, the L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender's
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower's Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Loan
Parties or their securities for purposes of United States Federal or state
securities laws.
(l)Reliance by the Administrative Agent. L/C Issuer and the Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
11.03.    No Waiver; Cumulative Remedies; Enforcement . No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and




--------------------------------------------------------------------------------




remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or the Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
11.04.    Expenses; Indemnity; Damage Waiver
(m)Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), any Lender
or the L/C Issuer, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(n)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Loan Parties or any
of their Subsidiaries, or any Environmental Liability related in any way to the
Loan Parties or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other




--------------------------------------------------------------------------------




theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the any Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee's obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. Without limiting
the provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(o)Reimbursement by the Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender's pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender's share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders' Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(p)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each of the Loan Parties shall not assert, and hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(q)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(r)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.




--------------------------------------------------------------------------------




11.05.    Payments Set Aside . To the extent that any payment by or on behalf of
the Loan Parties is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
11.06.    Successors and Assigns
(s)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the L/C Issuer and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(t)Assignments by the Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)Minimum Amounts.
(A)In the case of an assignment of the entire remaining amount of the assigning
Lender's Revolving Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)In any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) and/or the Outstanding Amount of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered




--------------------------------------------------------------------------------




to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Loan Parties otherwise consent (each such
consent not to be unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swing Line Lender's rights and obligations in respect of Swing Line Loans or (B)
prohibit any Lender from assigning all or a portion of its rights and
obligations among the Aggregate Commitments, the Term A Loan and any separate
revolving credit or term loan facilities provided pursuant to the last paragraph
of Section 11.01 on a non-pro rata basis;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:
(A)The consent of the Borrower (not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B)The consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and
(C)The consent of the L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Aggregate Commitments.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 11.06; provided, however, that, the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Loan Parties or any of their respective Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously




--------------------------------------------------------------------------------




requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender. Upon request, the Borrower (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(u)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(v)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans
(including such Lender's participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided, that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the L/C Issuer and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall




--------------------------------------------------------------------------------




provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 11.01
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower's request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant's interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register
(w)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(x)Resignation as L/C Issuer or the Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Committed Loans pursuant
to Section 11.06(b), Bank of America may, (i) upon thirty (30) days' notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30)
days' notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its




--------------------------------------------------------------------------------




resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
11.07.    Treatment of Certain Information; Confidentiality . Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Acceding Lender under Section
2.14(c) or (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Loan Parties. For purposes of this Section, “Information” means all
information received from the Loan Parties or any Subsidiary relating to the
Loan Parties, any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Loan
Parties or any Subsidiary, provided that, in the case of information received
from the Loan Parties or any Subsidiary after the date hereof, such information
is clearly identified at the time of delivery as confidential (other than
Information provided under Sections 6.01, 6.02, 6.03, 7.04 or 7.11 (i.e., such
Information provided under such sections does not need to be labeled
confidential to be treated as confidential). Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Loan Parties or any Subsidiary, as




--------------------------------------------------------------------------------




the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Securities Laws and
state securities Laws.
Notwithstanding the foregoing, unless specifically prohibited by Applicable Law
or court order, each of the Administrative Agent, the Lenders, the L/C Issuer
and each of their respective Affiliates shall, prior to disclosure thereof,
notify the Loan Parties of any request for disclosure of any such non-public
information by any Governmental Authority or representative thereof (other than
any such request in connection with an examination of the Administrative Agent,
such Lender, the L/C Issuer or such Affiliate by such Governmental Authority) or
pursuant to legal process.
The provisions of this Section 11.07 do not apply to any proceedings between the
parties to this Agreement.
11.08.    Right of Setoff . If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
11.09.    Interest Rate Limitation . Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.




--------------------------------------------------------------------------------




11.10.    Counterparts; Integration; Effectiveness . This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
11.11.    Survival of Representations and Warranties . All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12.    Severability . If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
11.13.    Replacement of Lenders . If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(y)the Borrower or Assignee Lender shall have paid to the Administrative Agent
the assignment fee specified in Section 11.06(b)(iv) unless such assignment fee
is waived by the Administrative Agent in its sole discretion pursuant to Section
11.06(b)(iv);
(z)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it




--------------------------------------------------------------------------------




hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
(aa)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(ab)such assignment does not conflict with applicable Laws; and
(ac)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14.    GOVERNING LAW; JURISDICTION; ETC
(ad)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(ae)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.




--------------------------------------------------------------------------------




(af)WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(ag)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15.    Waiver of Right to Trial by Jury . EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16.    USA PATRIOT Act Notice . Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of each of the Loan Parties and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Loan Parties in accordance with the Act. The Loan Parties shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the
Act.
11.17.    No Advisory or Fiduciary Responsibility . In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates' understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger and the Lenders are arm's-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arranger and the Lenders, on the other
hand, (B) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the




--------------------------------------------------------------------------------




Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, the Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arranger, nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.18.    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
11.19.    Mirachem. Notwithstanding anything to the contrary set forth herein:
(ah)For so long as the Borrower owns less than 100% of the Equity Interests of
Mirachem and without limiting the provisions of Article VII hereof, (i) no Loan
Party (other than Mirachem) shall Guarantee any Indebtedness or other
obligations of Mirachem (or otherwise be liable by contract, operation of law or
otherwise, for any liabilities of Mirachem) or otherwise make any Investments in
Mirachem other than (x) those Investments outstanding on the Closing Date,
(y) Investments by the Loan Parties (other than Mirachem) in Mirachem after the
Closing Date in an aggregate amount not to exceed $750,000; provided, that for
the purpose of calculating usage under the foregoing basket, the aggregate
amount of Investments in Mirachem made by the Loan Parties (other than Mirachem)
after the Closing Date may be reduced dollar-for-dollar by the amount of
distributions actually received in cash by the Borrower from Mirachem after the
Closing Date, and (z) other Investments by the Loan Parties (other than
Mirachem) in Mirachem solely in connection with the acquisition by the Loan
Parties (other than Mirachem) of 100% of the Equity Interests in Mirachem not
then held by the Borrower (resulting in Mirachem becoming a wholly-owned
Subsidiary of the Borrower); (ii) Mirachem shall not incur any Indebtedness
other than pursuant to the Loan Documents, (iii) Mirachem shall not grant, or
suffer to exist, a Lien on any of its assets except in favor of the
Administrative Agent, for the benefit of the Secured Parties, or Liens permitted
by Sections 7.01(c) - (g), (h) and (j), (iv) the Borrower shall not consummate
or consent to the Disposition of any Equity Interests of Mirachem, (v) no Loan
Party (other than Mirachem) may Dispose of assets to Mirachem except on market
terms in an arms-length transaction, and (vi) all transactions among Mirachem
and any other Loan Party shall be arms-length and on market terms.
(ai)Upon the acquisition by the Borrower or any other Loan Party of the
remaining Equity Interests of Mirachem, (i) the Borrower or such Loan Party
shall promptly pledge such Equity Interests of Mirachem




--------------------------------------------------------------------------------




to the Administrative Agent, for the benefit of the Secured Parties, and
(ii) Mirachem shall promptly pledge all of its assets to the Administrative
Agent, for the benefit of the Secured Parties, pursuant to Section 6.15.
11.20.    Existing Credit Agreement and Existing Guaranties Amended and Restated
(aj)Existing Credit Agreement and Existing Guaranties Amended and Restated. On
the Closing Date, this Agreement shall amend and restate the Existing Credit
Agreement and the Existing Guaranties in their entirety but, for the avoidance
of doubt, shall not constitute a novation of the parties' rights and obligations
thereunder. On the Closing Date, the rights and obligations of the parties
hereto evidenced by the Existing Credit Agreement and the Existing Guaranties
shall be evidenced by this Agreement and the other Loan Documents, the “Loans”
as defined in the Existing Credit Agreement shall remain outstanding and be
continued as, and converted to, Loans as defined herein and the Existing Letters
of Credit issued by the Lender (as defined in the Existing Credit Agreement) for
the account of the Borrower prior to the Closing Date shall remain issued and
outstanding and shall be deemed to be Letters of Credit under this Agreement,
and shall bear interest and be subject to such other fees as set forth in this
Agreement.
(ak)Interest and Fees under Existing Credit Agreement. All interest and fees and
expenses, if any, owing or accruing under or in respect of the Existing Credit
Agreement through the Closing Date (including any breakage fees in respect of
LIBOR Rate Loans as defined therein) shall be calculated as of the Closing Date
(pro-rated in the case of any fractional periods), and shall be paid on the
Closing Date.
11.21.    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[Remainder of Page Intentionally Left Blank.]
    




--------------------------------------------------------------------------------




(Signature Page to Amended and Restated Credit Agreement)


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
HERITAGE-CRYSTAL CLEAN, LLC,
as Borrower
By:     /s/ Mark DeVita
Name: Mark Devita
Title:    Chief Financial Officer


HERITAGE-CRYSTAL CLEAN, INC.,
as Guarantor
By:    /s/ Mark DeVita
Name: Mark Devita
Title:    Chief Financial Officer


MIRACHEM, LLC,
as Guarantor
By:        /s/ Pat Doughty
Name: Pat Doughty
Title:    Manager


BANK OF AMERICA, N.A.,
as Administrative Agent
By:    __________________________
Name:
Title:




--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Administrative Agent
By:        /s/ Maria F. Maia
Name:    Maria F. Maia
Title:    Managing Director


BANK OF AMERICA, N.A., as Revolving Lender, Term A Lender, L/C Issuer and Swing
Line Lender
By:        /s/ Maria F. Maia
Name:    Maria F. Maia
Title:    Managing Director


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender and Term A Lender
By:        /s/ Steve Arentsen
Name:    Steve Arentsen
Title:    Senior Vice President


UNION BANK, N.A., as a Revolving Lender and Term A Lender
By:        /s/ Jeffrey Duncan
Name:    Jeffrey Duncan
Title:    Vice President








